Exhibit 10.1

 

Asset Purchase Agreement

 

This Asset Purchase Agreement (“Agreement”) is made effective as of February 28,
2018 (“Effective Date”), by and among Buderim Group Limited, an Australian
corporation (“Buderim Parent”); MacFarms, LLC, a Hawaii limited liability
company and wholly owned subsidiary of Buderim Parent (“Buyer”), and Royal
Hawaiian Macadamia Nut, Inc., a Hawaii corporation (“Seller”). In this
Agreement, Buderim Parent, Buyer and Seller may sometimes collectively be
referred to as the “Parties” and individually as a “Party.”

 

Seller is in the business of marketing, and selling macadamia nuts. A portion of
Seller’s business consists of the sale and marketing of macadamia nuts and
products containing macadamia nuts to customers for retail sale
(“Marketing/Retail Business”), most of with most of such business being
conducted in the continental United States.

 

Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
substantially all of Seller’s right, title, and interest in and to the
Marketing/Retail Business according to the terms of this Agreement.

 

Therefore, the Parties agree as follows:

 

1.            Purchase and Sale; Definition of “Assets”.

 

(a)          On the Closing Date, Seller will sell, deliver, transfer, assign,
and convey to Buyer, and Buyer will purchase from Seller, all of Seller’s right,
title, and interest in and to all of the Assets (defined below).

 

(b)          “Assets” means, except for the Excluded Assets (defined below), and
subject to Buyer’s election regarding the Assumed Contracts set forth in Section
11 Buyer’s Election Regarding Assumed Contracts, all of Seller’s assets, of
every kind, nature, and description and wherever situated, tangible and
intangible, which are currently owned by Seller and used in the Marketing/Retail
Business, including without limitation the following:

 

(i)     Seller’s right, title and interest in and to Seller’s leasehold interest
in the office located at 2491 Dana Point Harbor Drive, #B-200, Dana Point,
California and all improvements located thereon (“Marketing/Retail Office”);

 

(ii)     Seller’s right, title and interest in and to all of the tangible
personal property owned or leased by Seller, including all inventory, packaging,
furniture, fixtures, equipment, computers, office supplies, machinery, parts and
the items listed on listed on Schedule 1(b) attached to this Agreement;

 

(iii)    Seller’s right, title and interest in and to all contracts, options,
leases (whether of realty or personally), open purchase orders, bids in process,
commitments, licenses to use software, and other agreements (all of such
contracts, agreements, options, leases or commitments are sometimes referred to
herein collectively as the “Contracts”), including the items identified on
Schedule 1(b) attached hereto (which schedule identifies separately (i) each
Contract that is material to Seller’s Marketing/Retail Business and (ii) each
Contract that requires the consent of a third party in order to assign such
contract to Buyer);

 

Page 1

--------------------------------------------------------------------------------

 

 

(iv)     All customer, supplier and advertiser contacts, lists and records of
Seller related to the Marketing/Retail Business, including credit information
and correspondence;

 

(v)     All marketing files of Seller related to the Marketing/Retail Business
identifying contacts, dates of most recent client contact and other information
customarily contained therein;

 

(vi)     All personnel files of Seller pertaining to the three current employees
or independent contractors of Seller (“Marketing/Retail Employees”), together
with any and all information customarily contained therein, including, but not
limited to, W-2’s, W-4’s, I-9’s, 1099’s, employment agreements, consulting
agreements, personnel reviews, commission and/or bonus arrangements and salary
history; provided however, that Seller may retain a copy of such files in order
to comply with all tax, workers compensation, insurance and other obligations of
Seller related to its engagement of such employees on or prior to the Closing
Date;

 

(vii)     Seller’s right, title and interest in and to all intellectual property
owned by Seller and used in connection with the Marketing/Retail Business or the
Assets, including but not limited to all patents and patent applications, trade
names, logos, trademarks, copyrights, trade secrets, formulas, flavors, recipes,
know-how, and any registrations (issued or pending) for any of the foregoing
intellectual property (including the federally registered trademarks listed on
Schedule 1(b) attached hereto) which is used or held for use in connection with
the conduct of Marketing/Retail Business (“Intellectual Property”) and the
goodwill associated therewith;

 

(viii)     All customer deposits;

 

(ix)     The website www.royalhawaiianorchards.com except that all links to the
website www.rholp.com must be removed and all references to Seller’s sole
shareholder Royal Hawaiian Orchards, L.P. must be removed;

 

(x)     Deposit for Marketing/Retail Office lease;

 

(xi)     All books and records of Seller relating to Seller’s operation of the
Marketing/Retail Business, including sales records and reports; provided
however, that Seller may retain a copy of such files in order to comply with all
tax other obligations of Seller related to its activities on or prior to the
Closing Date; and

 

(xii)     All licenses and permits specific to the Marketing/Retail Business,
but excluding licenses and permits that are specific to Seller as a corporation
or to Seller’s state and federal tax identification numbers such as sales and
use tax permits and state qualifications to do business.

 

Page 2

--------------------------------------------------------------------------------

 

 

(c)          Anything herein to the contrary notwithstanding, Seller shall
retain and shall not sell or deliver to Buyer, and Assets do not include, any
assets related to the Seller’s bulk kernel sales business, any other asset which
Buyer informs Seller before Closing that Buyer does not wish to accept or
assume, and the following assets (together, the “Excluded Assets”):

 

(i)     Cash and bank accounts (other than customer deposits), marketable
securities and investments;

 

(ii)     Accounts and notes receivable arising out of sales delivered on or
prior to the Closing Date;

 

(iii)     Accounting software and accounting records of Seller, including those
records of the Marketing/Retail Business through the Closing Date required by
Seller to prepare consolidated financial statements and prepare tax returns;

 

(iv)     The Agreement for the Sale of Macadamia Kernel made effective January
1, 2013, between Seller and Royal Hawaiian Orchards, L.P.;

 

(v)     All bulk kernel inventory;

 

(vi)     Claims or rights against third parties relating to liabilities or
obligations not assumed by Buyer hereunder;

 

(vii)     Claims or rights against third parties relating to obligations under
any Contract, lease, instrument or agreement transferred to Buyer pursuant to
this Agreement, which claims or rights arose prior the Closing Date;

 

(viii)     Seller’s insurance policies;

 

(ix)     Seller’s corporate minute books, shareholder record books, and related
corporate documents and records;

 

(x)     Any agreements with employees and independent contractors who do not
become employees or independent contractors of Buyer at the Closing Date;

 

(xi)     Any and all rights of Seller under this Agreement; and

 

(xii)     The assets of Seller listed on Schedule 1(c) attached to this
Agreement.

 

2.            Assumption of Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement, at Closing, Buyer shall assume and
undertake to discharge in full the obligations and liabilities listed below
(“Liabilities”):

 

(a)          All of the obligations and liabilities of Seller under the Assumed
Contracts arising with respect to periods after the Closing Date;

 

(b)          All obligations and liabilities arising with respect to periods
after the Closing Date related to the ownership, operation or control of the
Assets; and

 

Page 3

--------------------------------------------------------------------------------

 

 

(c)     All obligations and liabilities with respect to returns or reclamation
of finished goods inventory up to the amount listed as reclamations in the
operating plan provided as due diligence and none after a period of twelve (12)
months.

 

Other than the Liabilities, Buyer shall not assume or be bound by any
obligations of Seller of any kind or nature, contingent or otherwise. Without
limiting the generality of the foregoing, Schedule 2 provides a partial list of
liabilities for which Buyer is not expressly or impliedly assuming or becoming
responsible.

 

3.            Share Issuance.

 

(a)          On the Closing Date, in consideration for the sale and transfer of
the Assets, Buderim Parent shall issue 11,220,242 fully paid ordinary shares
(“Shares”) in Buderim Parent to Buyer pursuant to a Subscription Agreement
substantially in form attached this Agreement as Exhibit 3(a) (“Subscription
Agreement”).

 

(b)          Within ninety (90) days following the Closing Date, Buyer will
propose a schedule for the allocation of the consideration paid pursuant to this
Agreement among the Assets pursuant to Section 1060 of the Internal Revenue Code
of 1986, as amended (“Code”) the (“Proposed Purchase Price Allocation”). Seller
shall provide Buyer with any comments that it may have on the Proposed Purchase
Price allocation within twenty (20) days after receiving the Proposed Purchase
Price Allocation. Seller and Buyer shall endeavor in good faith to resolve any
disagreement that they may have concerning the Proposed Purchase Price
Allocation. If they are unable to resolve any such dispute within forty (40)
days after Buyer has provided Seller with the Proposed Purchase Price
Allocation, the matters in dispute shall be resolved by an independent
accounting firm acceptable to Buyer and Seller, in which event the provisions of
Section 20(n) shall be applicable. The decision of such accounting firm as to
the matters in dispute shall be final and binding on the Parties hereto. Seller
and Buyer agree to report the federal, state and local income and other tax
consequences of the transactions contemplated hereby, and in particular to
report the information required by Section 1060(b) of the Code, in a manner
consistent with the allocations as finally determined under this Section 3(b)
(the “Purchase Price Allocation”), and to file all other applicable tax returns
and forms to reflect the Purchase Price Allocation. None of the Parties will
take any position inconsistent with the Purchase Price Allocation upon
examination of any tax return, in any refund claim, in any litigation,
investigation or otherwise; provided, however, that that nothing contained
herein shall prevent any party from settling, or require any party to litigate
before any court, any challenge, proposed deficiency or adjustment by any taxing
authority based upon or arising out of the Purchase Price Allocation.

 

Page 4

--------------------------------------------------------------------------------

 

 

4.            Supply Agreement. The Parties acknowledge and agree that pursuant
to and conditioned upon the terms and conditions of a Supply Agreement to be
executed and delivered by Buyer and parent of Seller, Royal Hawaiian Orchards,
L.P. (“RH Parent”), at Closing, substantially in the form attached to this
Agreement as Exhibit 3(b) (“Supply Agreement”), RH Parent will sell and Buyer
will agree to purchase a minimum annual volume of macadamia nuts of acceptable
quality standards and specifications at market rates after Closing.

 

5.            Processing Agreement. The Parties acknowledge and agree that
pursuant to and conditioned upon the terms and conditions of a Processing
Agreement to be executed and delivered by Buyer and RH Parent at Closing,
substantially in the form attached to this Agreement as Exhibit 5 (“Processing
Agreement”), the Buyer and RH Parent will coordinate and perform various
processing functions of each other’s macadamia nuts.

 

6.            Representations and Warranties of Seller. Seller makes the
following representations and warranties to Buyer effective as of the Effective
Date and the Closing Date:

 

(a)          Organization. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Hawaii, has the
power and authority to carry on its business as now conducted, is duly qualified
to conduct business, and is in good standing in each jurisdiction in which such
qualification is necessary under the applicable laws of that jurisdiction.

 

(b)          Authority. Seller has all necessary corporate power and authority
to execute, deliver, and perform this Agreement and to consummate Closing.
Seller’s executing, delivering, and performing this Agreement and consummating
Closing does not and will not violate the terms or conditions of Seller’s
organizational documents, any judicial or administrative order or process, any
law applicable to Seller or by which any property or asset of Seller is bound or
affected, or any agreement or instrument to which Seller is a party or otherwise
bound. This Agreement and the consummation of Closing have been duly and
effectively authorized by all necessary corporate actions, including approval by
the shareholder and director of Seller. This Agreement is a valid and binding
obligation of Seller, enforceable in accordance with its terms.

 

(c)          Documents. Seller has provided Buyer with complete originals or
true, correct, and complete copies of all Contracts listed on Schedule 1(a) and
such other materials described in this Agreement as having been delivered by
Seller. All information contained in the documents prepared and delivered to
Buyer by Seller under this Agreement are accurate in all material respects,
unless otherwise disclosed to Buyer in writing. Seller has not withheld or
failed to disclose any documents or information, which a reasonable buyer would
consider material or relevant to a decision to purchase the Assets or
Marketing/Retail Business.

 

(d)          Financial Statements. Seller has delivered to Buyer copies of
unaudited financial statements of Seller (“Seller Financial Statements”). The
Seller Financial Statements (i) have been prepared based on information derived
from the books and records of Seller and fairly represent the financial
condition, results of operations, and changes in financial position of Seller at
the dates and for the periods indicated; and (ii) do not contain any untrue
statements or omit to state any material fact necessary to make the statement
contained in this Section or therein not misleading. All items of inventory
included in the Assets are valued on the Seller Financial Statements in
accordance with generally-accepted accounting principles.

 

Page 5

--------------------------------------------------------------------------------

 

 

(e)          Title to Assets; Completeness of Transfer. Seller has good,
marketable, and valid title to the Assets, free and clear of any mortgage,
security interest, lease, pledge, hypothecation, lien, or other encumbrance,
except a UCC security interest held by American AgCredit, PCA, on all of the
assets of Seller, which security interest shall be released with respect to the
Assets at or prior to Closing. Except for any Excluded Assets, the Assets
constitute all the material properties of any nature with which the
Marketing/Retail Business has been conducted during the 12-month period before
the Effective Date, subject to sales of inventory and additions and deletions of
other assets in the ordinary course of business.

 

(f)          Assumed Contracts. All contracts and agreements which the Buyer may
elect to be Assumed Contracts (as defined in Section 11) are set forth on
Schedule 6(f) and are legally valid and binding and in full force and effect,
and neither Seller nor any other party is in default or has breached any term of
the Assumed Contracts. All the Assumed Contracts may be assigned to Buyer as
contemplated by this Agreement without penalty or fee, subject to obtaining any
consents identified on Schedule 1(a). Subject to obtaining any consents
identified on Schedule 1(a), none of the Assumed Contracts rights will be
impaired in any material respect by the consummation of Closing, and all of the
rights of Seller under the Assumed Contracts will be enforceable by Buyer after
Closing without any other party’s consent or agreement.

 

(g)          Condition of Assets at Closing. At Closing, all the physical Assets
will be in substantially the same physical condition as they were in on the
Effective Date.

 

(h)          Compliance with Laws; Litigation. Seller has operated the
Marketing/Retail Business in conformity with all applicable federal, state, and
local laws, ordinances, and regulations, except for violations and failures to
comply that are not, individually or in the aggregate, reasonably expect to have
a material adverse effect on the Marketing/Retail Business. Seller has not
received any notice of alleged noncompliance during the past two fiscal years.
There is no litigation pending or to Seller’s knowledge threatened (whether or
not covered by insurance), nor is there any order, injunction, decree,
proceeding, or governmental investigation existing or pending against Seller,
the Assets, or the Marketing/Retail Business, nor, to Seller’s knowledge, is
there any basis for any such litigation.

 

(i)          Licenses and Rights. Seller possesses all franchises, licenses,
permits, and other authorizations from governmental, regulatory authorities, and
all other persons and entities necessary to permit Seller to engage in the
Marketing/Retail Business as presently conducted in and at all locations and
places where they are presently operating (collectively, “Authorizations”),
other than such Authorizations which if not obtained are not, individually or in
the aggregate, reasonably expect to have a material adverse effect on the
Marketing/Retail Business. To Seller’s knowledge, Seller has not received any
notice that any governmental or regulatory authority is considering or intends
to cancel, terminate, modify, or not renew any Authorizations.

 

Page 6

--------------------------------------------------------------------------------

 

 

(j)          Absence of Changes. During the two years preceding the Effective
Date, there has not been any material adverse change in the condition (financial
or otherwise) of, or material damage, destruction, or loss affecting, the
Marketing/Retail Business or the Assets, and Seller has not:

 

(i)     entered into or engaged in any transaction pertaining to the
Marketing/Retail Business, other than in the ordinary course of business and
consistent with past practices, including but not limited to any transaction
relating to: (A) borrowing money; (B) purchasing, leasing (as lessor or lessee),
selling, or encumbering its assets or properties; (C) cancelling, terminating,
amending, or waiving of any of the Assumed Contracts or any rights or claims
arising under the Assumed Contracts; or (D) increasing the rate of compensation
or fringe benefits payable to or for the benefit of any officer, director,
employee, agent, or independent contractor of Seller; or

 

(ii)     become aware of any potential material loss of customers, suppliers, or
volume or profitability of the Marketing/Retail Business.

 

(k)          Taxes; Contributions. All federal, state, local, and foreign tax
returns required to be filed by Seller have been filed on a timely basis, all of
which returns are correct and complete, and all taxes due and payable on or
before the Effective Date (including but not limited to any general-excise taxes
and surcharges) by Seller have been paid. There are no threatened claims or
claims pending against Seller for past-due taxes, and there are not now any
matters under discussion with federal, state, local, or foreign authorities
relating to any additional taxes or assessments against Seller. All taxes and
other assessments and levies which Seller is or has been required by law to
withhold or to collect have been duly withheld and collected, and have been
timely paid to the proper governmental authorities. All contributions and
payments for workers’ compensation, unemployment compensation, and the like
which Seller has been required by law to make or pay have been duly made or
paid.

 

(l)           Employee Benefit Plans. With respect to the Marketing/Retail
Business, except as listed on Schedule 6(l), Seller has no written or oral union
contracts, employment contracts, consulting agreements, severance agreements, or
any other binding agreements relating to the employment of any of its employees,
or any pension, “ERISA”, retirement, profit-sharing, incentive-compensation,
bonus, option, or other benefit plans.

 

(m)         Union Activity. During the seven years preceding the Effective Date,
there has not been any union activity, attempted union organization, or the
threats of the same with respect to the Marketing/Retail Business.

 

(n)          Overtime, Back Wages, Vacation, and Minimum Wages. To Seller’s
knowledge, no present or former employee of Seller has any valid and enforceable
claim (whether under federal or state law) under any employment agreement, or
otherwise, with respect to the Marketing/Retail Business, for: (i) overtime pay,
other than overtime pay for the current payroll period; (ii) wages or salary for
any period other than the current payroll period; (iii) vacation or time off (or
pay in lieu thereof), other than that earned in respect of the previous twelve
(12) months; or (iv) any violation of any statute, ordinance, or regulation
relating to minimum wages or maximum hours of work.

 

Page 7

--------------------------------------------------------------------------------

 

 

(o)         Discrimination, Occupational Safety, and Other Statutes and
Regulations. To Seller’s knowledge, no person or party (including but not
limited to governmental agencies of any kind) has asserted any claim or has any
basis for any valid and enforceable action or proceeding against Seller, with
respect to the Marketing/Retail Business, arising out of any breach or violation
by Seller of any statute, ordinance, or regulation relating to discrimination in
employment or employment practices of occupational safety and health standards
(including but not limited to The Occupational Safety and Health Act, The Fair
Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, and the Americans With Disabilities
Act of 1990, as amended).

 

(p)         Workers’ Compensation. Except as otherwise disclosed to Buyer in
writing, with respect to the Marketing/Retail Business, Seller has not received
any workers’ compensation claims in the past five (5) years.

 

(q)         WARN Act. Closing under this Agreement and Seller’s terminating
employment of the Marketing/Retail Employees at Closing will not trigger any
notice requirements under the Worker Adjustment and Retraining Notification Act
(WARN) or any other similar state law, rule, or regulation.

 

(r)          Patents, Trade Names, and Trademarks. None of the past or present
employees, officers, directors or shareholders of Seller have any rights in any
Intellectual Property that is currently used by Seller for the Marketing/Retail
Business. Seller has not granted any outstanding license or other rights to
Intellectual Property owned by or licensed to it, and is not liable, and has not
made any contract or arrangement whereby it may become liable, to any person for
any royalty or other compensation for the use of any Intellectual Property. The
Intellectual Property does not infringe, and Seller has received no notice that
it infringes, on any intellectual-property rights of others. Seller has the
unrestricted right to use all Intellectual Property listed on Schedule 1(a) in
connection with the Marketing/Retail Business.

 

(s)          Finders’ Fee. Except as otherwise disclosed to Buyer in writing,
Seller has not dealt with any broker, agent, or finder (as applicable, “Broker”)
or incurred any liability for brokerage fees, finders’ fees, agents’
commissions, or other similar forms of compensation in connection with this
Agreement.

 

(t)          Business Relations. Seller has not received any oral or written
notification, and is not otherwise aware of any circumstances, which would cause
Seller to believe that the Marketing/Retail Business’ business relationships
with any customer, sales representative, employee, dealer, or supplier would be
adversely affected by this Agreement or the consummation of Closing.

 

(u)          Disclosure. No representation or warranty made by Seller in this
Agreement contains any untrue statement of material fact or omits to state a
material fact required to make the statements made in this Agreement inaccurate
or misleading.

 

7.            Survival. The representations and warranties of the Parties
contained in this Agreement or in any certificate or document delivered in
connection with this Agreement will survive the execution of this Agreement,
Closing, and any investigation made by the Parties and shall remain in effect
for two years following the Closing Date.

 

Page 8

--------------------------------------------------------------------------------

 

 

8.            Knowledge of Inaccurate Representations or Warranties. If Buyer or
Buderim Parent has actual knowledge that any representation or warranty made by
Seller in this Agreement is not true before Closing, or if Seller has actual
knowledge that any representation or warranty made by Buyer or Buderim Parent in
this Agreement is not true before Closing, then Perty with such actual knowledge
may:

 

(a)          elect to proceed with Closing with an equitable adjustment to the
Shares; or

 

(b)          terminate this Agreement by giving written notice of such
termination to the other Party or Parties, as applicable, whereupon: (i) if the
falsity of a Party’s representation or warranty was due to the Party’s fraud,
intentional misrepresentation, or bad faith, then such Party will reimburse the
other Party or Parties for its or their due-diligence costs and expenses and
reasonable attorneys’ fees incurred in the negotiation of this Agreement; and
(ii) the Parties will be released from all of their respective obligations under
this Agreement, except for those obligations which by the express terms of this
Agreement are intended to survive.

 

9.            Covenants of Seller. Seller covenants and agrees with Buyer as
follows:

 

(a)          Access to Information. From the Effective Date until Closing,
Seller will provide Buyer and Buyer’s representatives (including legal counsel,
accountants, and lenders) with full access during normal business hours, upon
reasonable request, to all of Seller’s books and records (financial or
otherwise), contracts, and properties. Before Closing, Buyer may from time to
time conduct any inspections, reviews, and interviews regarding the Assets,
Marketing/Retail Business, Marketing/Retail Office, and Marketing/Retail
Employees in Buyer’s sole discretion. Seller will provide Buyer with all other
documents, materials, and information which a reasonable purchaser would
consider relevant or material to a decision to purchase the Assets or the
Marketing/Retail Business.

 

(b)          Conduct of the Marketing/Retail Business until Closing. From the
Effective Date until Closing, except for actions taken with the prior written
consent of Buyer (which consent Buyer may withhold, delay, or condition in
Buyer’s reasonable discretion), Seller will conduct the Marketing/Retail
Business in the ordinary course, and will use its best efforts to keep the
Marketing/Retail Business operations intact, to keep available the services of
its present employees, and to preserve the goodwill of the Marketing/Retail
Business’ customers, suppliers, and other business contacts. Seller will not
take any action, or fail to take any action, that would reasonably be expected
to materially or adversely affect the ongoing operation of the Marketing/Retail
Business.

 

(c)          Maintenance of the Assets. From the Effective Date until Closing,
Seller will maintain the physical Assets in customary repair, order, and
condition.

 

Page 9

--------------------------------------------------------------------------------

 

 

(d)          Creation of Liabilities, Obligations, and Liens. From the Effective
Date until Closing, without Buyer’s prior written consent (which Buyer may
withhold, delay, or condition in Buyer’s sole and absolute discretion), Seller
will not, with respect to the Marketing/Retail Business: (i) create, incur,
assume, guarantee, or otherwise become liable with respect to any indebtedness
for any reason whatsoever, except in the ordinary course of business; or (ii)
incur or suffer the incurrence of any lien or other encumbrance on any Asset.

 

(e)          No Solicitation. From the Effective Date until Closing, Seller will
not solicit or accept from any other person or entity any offer or expression of
interest in or with respect to an acquisition, combination, or similar
transaction involving the Marketing/Retail Business or the Assets, subject to
any fiduciary obligations of the directors to consider any unsolicited offer.

 

(f)          Notification of Buyer. From the Effective Date until Closing,
Seller will promptly notify Buyer, in writing, of: (i) any new, or changed
information regarding or pertaining to the Assets; and (ii) any threatened
lawsuit or claim against Seller; and (iii) any adverse change, or any projected
or threatened adverse change, in the Assets or the Marketing/Retail Business.

 

(g)          Name Change. On the Closing Date, Buyer will grant Seller and its
affiliates, including RH Parent, a non-exclusive license to use the trademarks
and trade names “Royal Hawaiian Orchards” and “Royal Hawaiian Macadamia” in
connection with the remaining business of Seller and the businesses of Seller’s
affiliates for a transition period not to exceed one year from the Closing Date.
Seller and its affiliates, including RH Parent, will change their names to names
that are not likely to cause any confusion with and are dissimilar to “Royal
Hawaiian Orchards.”

 

(h)          Further Assurances. Seller will execute and deliver to Buyer any
and all documents, instruments, and agreements reasonably requested by Buyer in
addition to those expressly provided for in this Agreement that may be necessary
or appropriate to effectuate the provisions of this Agreement and the other
documents to be delivered in connection with this Agreement, whether on or after
the Closing Date.

 

10.           Representations and Warranties of Buyer and Buderim Parent. Buyer
and Buderim Parent, as applicable, make the following representations and
warranties to Seller effective as of the Effective Date and the Closing Date:

 

(a)          Organization. Buyer is a limited liability company duly organized,
validly existing, and in good standing under the laws of Hawaii. Buderim Parent
is a corporation duly organized, validly existing, and in good standing under
the laws of Australia.

 

(b)          Authority. Each of Buyer and Buderim Parent has all necessary
limited liability company or corporate power and authority to execute, deliver,
and perform this Agreement and to consummate Closing. The execution, delivery,
and performance of this Agreement by each of Buyer and Buderim Parent and the
consummation by each of Buyer and Buderim Parent of the Closing does not violate
the terms or conditions of organizational documents of either Buyer or Buderim
Parent or any amendments thereto, any judicial or administrative order or
process, law, rule or regulation applicable to Buyer or Buderim Parent or any of
their properties or assets, or any agreement or instrument to which Buyer or
Buderim Parent is a party or by which Buyer or Buderim or any of their
properties or assets is bound. This Agreement and the consummation of Closing
have been duly and effectively authorized by all necessary limited liability or
corporate actions, as applicable. This Agreement is a valid and binding
obligation of each of Buyer and Buderim Parent, enforceable in accordance with
its terms.

 

Page 10

--------------------------------------------------------------------------------

 

 

(c)          No consents. No consents, approvals, orders, registrations,
declarations, filings or authorizations are required on the part of Buyer of
Buderim Parent for or in connection with the execution and delivery of this
Agreement or the consummation of Closing by Buyer or Buderim Parent.

 

(d)          Capitalization.

 

At February 28, 2018:

 

(i)      Buderim Parent’s authorized capital stock consisted of 74,801,618
ordinary shares issued;

 

(ii)     There were outstanding options to purchase an aggregate of
approximately 3,000,000 ordinary shares;

 

(iii)    There was convertible debt outstanding which can be converted into
37,500,000 ordinary shares;

 

(iv)    All ownership interests of Buyer are owned by Buderim Parent and there
are no options or rights to purchase ownership interests of Buyer outstanding;

 

(v)     When issued to Seller in accordance with this Agreement, the Shares will
be duly authorized, validly issued, fully paid and non-assessable.

 

(e)          ASX Reports and Financial Statements. Since December 31, 2015,
Buderim Parent has filed all forms, reports and other documents (“Buderim Parent
Reports”) required to be filed by Buderim Parent, pursuant to the Corporations
Act 2001 (the “Corporations Act”) and other relevant laws, with the Australian
Securities Exchange (“ASX”). As of their respective dates, the Buderim Parent
Reports complied in all material respects with the applicable requirements of
the Australian securities laws and the rules and regulations promulgated
thereunder and the rules and regulations of ASX applicable to such Buderim
Parent Reports and, except to the extent that information contained in any
Buderim Parent Report has been revised or superseded by a later Buderim Parent
Report filed and publicly available prior to the date of this Agreement, none of
the Buderim Parent Reports contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of Buderim Parent
included in the Buderim Parent Reports complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the ASX and the Corporations Act with respect thereto, were
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited statements, as permitted by the Corporations Act) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and presented fairly in all material respects the
consolidated financial position of Buderim Parent and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the Buderim Parent Reports, neither Buderim Parent nor any of the Buderim
Parent subsidiaries has any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) required by generally accepted
accounting principles to be set forth on a consolidated balance sheet of Buderim
Parent and its consolidated subsidiaries or in the notes thereto and which,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the financial condition, results of operations or
business of Buderim Parent.

 

Page 11

--------------------------------------------------------------------------------

 

 

(f)          Absence of Certain Changes. Except as set forth in the Buderim
Parent Reports filed with ASX prior to the date hereof, since June 30, 2017,
there has not been any material adverse change in the financial condition,
results of operations or business of Buderim Parent.

 

(g)          Finders’ Fee. Except as otherwise disclosed to Seller in writing,
Buyer has not dealt with any Broker or incurred any liability for brokerage
fees, finders’ fees, agents’ commissions, or other similar forms of compensation
in connection with this Agreement.

 

(h)          Disclosure. No representation or warranty made by Buyer or Buderim
Parent in this Agreement contains any untrue statement of material fact or omits
to state a material fact required to make the statements made in this Agreement
inaccurate or misleading.

 

11.           Buyer’s Election Regarding Assumed Contracts. Buyer will give
written notice to Seller before Closing of all the contracts and agreements
which Buyer wishes to assume under this Agreement at Closing (collectively,
“Assumed Contracts”). Buyer may elect to assume none, any number, or all of
Seller’s contracts in Buyer’s sole and absolute discretion. If Buyer does not
provide the written election of Assumed Contracts, Buyer will be deemed to have
elected to assume all of Seller’s contracts and agreements (except for any
Excluded Assets).

 

12.           Conditions Precedent to Closing.

 

(a)          Conditions to Obligations of Buyer and Buderim Parent. The
obligation of Buyer and Buderim Parent to proceed with Closing is subject to the
satisfaction at or before the Closing Date of the following conditions:

 

(i)      The landlord of the Marketing/Retail Office lease has consented in
writing to the assignment by Seller to Buyer of the Marketing/Retail Office
lease with a form of consent and upon terms satisfactory to Buyer in Buyer’s
reasonable discretion.

 

(ii)     The Marketing/Retail Employees have each entered into written
employment agreements with Buyer on terms acceptable to Buyer in Buyer’s
reasonable discretion.

 

(iii)     Seller has performed and provided all Seller’s Closing Deliveries
(defined below).

 

Page 12

--------------------------------------------------------------------------------

 

 

(iv)     All representations and warranties of Seller in this Agreement are true
at and as of the Closing Date with the same effect as though such
representations and warranties were made at and as of the Closing Date.

 

(v)      There have been no adverse or negative changes or updates to the Assets
or Marketing/Retail Business since the Effective Date.

 

(vi)     No action, suit, or proceeding before any court or any governmental
body or authority pertaining to this Agreement, the Assets, or the transactions
contemplated by this Agreement has been instituted or threatened on or before
Closing.

 

(vii)     Seller has secured consents of all third parties necessary for Seller
to execute, deliver, and perform this Agreement.

 

(viii)    Seller has performed and complied, in all material respects, with all
other obligations and covenants required by this Agreement to have been
performed or complied with by Seller before or on the Closing Date.

 

(b)          Conditions to Seller’s Obligations. Seller’s obligation to proceed
with Closing is subject to the satisfaction at or before the Closing Date of the
following conditions:

 

(i)      Buyer and Buderim Parent have performed and provided all Buyer’s
Closing Deliveries (defined below).

 

(ii)     All representations and warranties of Buyer and Buderim Parent in this
Agreement are true at and as of the Closing Date with the same effect as though
such representations and warranties were made at and as of the Closing Date.

 

(iii)     There have been no adverse or negative changes or updates to the
business of Buderim Parent affecting the value of the Shares since the Effective
Date.

 

(iv)     No action, suit, or proceeding before any court or any governmental
body or authority pertaining to this Agreement, the Assets, or the transactions
contemplated by this Agreement has been instituted or threatened on or before
Closing.

 

(v)      Buyer and Buderim Parent have performed and complied, in all material
respects with all obligations and covenants required by this Agreement to have
been performed or complied with by Buyer before or on the Closing Date.

 

(vi)     American AgCredit, PCA has consented to the sale of the Assets pursuant
to this Agreement and the release of the Assets from it’s UCC security interest.

 

(c)          Failure of Condition Precedent. If any condition precedent set
forth in this Section 12 Conditions Precedent to Closing is not satisfied by the
final deadline for Closing under this Agreement, the Party whose condition was
not met may terminate this Agreement by giving written notice to the other
Party, in which case, no Party will have any further rights or obligations under
this Agreement (except for those rights and obligations which are intended to
survive termination of this Agreement).

 

Page 13

--------------------------------------------------------------------------------

 

 

13.           Prorations and Adjustments.

 

(a)          Generally. All items of revenue and expense with respect to the
Assets and the Marketing/Retail Business applicable to the period of time before
and after the Closing Date, will be allocated between Seller and Buyer on an
accrual basis. Seller will be entitled to all revenue and will be responsible
for all expenses for the period of time up to 11:59 P.M. Hawaii Standard Time on
the day immediately preceding the Closing Date (“Adjustment Point”), and Buyer
will be entitled to all revenue and will be responsible for all expenses for the
period of time after the Adjustment Point. All prorations will be made on the
basis of the actual number of days in the year and month in which the Closing
occurs or in the period of computation.

 

(b)          Post-Closing Adjustments. As soon as reasonably practicable after
Closing, but in no event later than 180 days after Closing (“True-Up Period”),
Seller and Buyer, acting reasonably and in good faith, will reconcile between
themselves the amounts to be prorated pursuant to this Agreement, using any
updated information with respect to matters then available. During the True-Up
Period each Party will provide the other with reasonable access to the books,
records, computer runs, and other documents relating to the Assets and the
Marketing/Retail Business which contain information relevant to completing the
reconciliation. The Party in whose favor any original incorrect adjustment or
error was made will pay to the other Party the sum necessary to correct such
previous incorrect adjustment or error within 10 Business Days of notice from
the other Party. “Business Day” means any day other than Saturday, Sunday,
federal holiday, or Hawaii State holiday (as defined in Hawaii Revised Statutes
§ 8-1). This Section will survive Closing.

 

(c)          Inventory Adjustments. If the net value of the inventory included
in the Assets at the Closing Date, determined as if a balance sheet of the
Marketing/Retail Business were prepared on that date is (i) less than $900,000,
then Seller shall convey an amount of bulk kernel to Buyer in an amount equal in
value to the net difference between $900,000 and the net value of the inventory
conveyed at Closing; (ii) greater than $1,000,000, then Buyer shall assume an
account payable from Seller to RH Parent for bulk kernel in an amount equal to
the difference between $1,000,000 and the net value of the inventory conveyed at
Closing, and (iii) equal to or greater than $900,000 and equal to or less than
$1,000,000, then no adjustment shall be made with respect to inventory.

 

14.           Seller’s Closing Deliveries. In this Agreement, “Seller’s Closing
Deliveries” means Seller’s obligations under this Section.

 

(a)          At least two Business Days before Closing, Seller will deliver the
following to Seller’s attorney, all in executed or other final form, as
applicable:

 

(i)      The Subscription Agreement.

 

(ii)     The Supply Agreement.

 

(iii)     The Processing Agreement.

 

(iv)     A Bill of Sale for the physical Assets substantially in the form
attached to this Agreement as Exhibit 14(a)(iv) (“Bill of Sale”).

 

Page 14

--------------------------------------------------------------------------------

 

 

(v)      An Assignment and Assumption of Intangible Property transferring title
to the intangible Assets substantially in the form attached to this Agreement as
Exhibit 14(a)(v) (“Assignment/Assumption”).

 

(vi)     All instruments, documents, and forms required by the proper licensing
authority to transfer and assign all of the Marketing/Retail Business’
Intellectual Property to Buyer (collectively, “Intellectual-Property Transfer
Documents”).

 

(vii)     A certificate from Seller, dated as of the Closing Date, certifying
that: (A) all of the representations and warranties of Seller made in this
Agreement are true and correct as of the Closing Date; and (B) Seller has
performed and complied, in all material respects, with all of its obligations
and covenants under this Agreement.

 

(viii)    Certificates of Good Standing from the Secretary of State of Delaware,
Department of Commerce and Consumer Affairs of the State of Hawaii, and each
other state in which Seller is required to be qualified to do business as a
result of the operations of the Marketing/Retail Business, all dated no earlier
than ten (10) days before the Closing Date.

 

(b)         On the Closing Date, Seller will deliver possession of all the
physical Assets to Buyer, at the locations requested by Buyer and at the times
requested by Buyer.

 

(c)          On the Closing Date, Seller will terminate the Marketing/Retail
Employees in accordance with all applicable laws and regulations.

 

15.           Buyer’s Closing Deliveries. In this Agreement, “Buyer’s Closing
Deliveries” means the obligations of Buyer and Buderim Parent under this
Section. At least two Business Days before Closing, Buyer will deliver the
following to Buyer’s attorney, all in executed or other final form, as
applicable:

 

(a)          The Subscription Agreement.

 

(b)          The Supply Agreement.

 

(c)          The Processing Agreement.

 

(d)          The Assignment/Assumption.

 

16.           Closing.

 

(a)          “Closing” means the consummation of the transactions contemplated
by this Agreement. “Closing Date” means the date that Closing occurs, which will
be no later than ten (10) Business Days after the Effective Date.

 

(b)          At Closing, each Party’s attorney will deliver to the other Party’s
attorney the fully executed and compiled Closing documents held by such
attorney, and Buyer’s attorney shall file the Intellectual-Property Transfer
Documents with the proper agencies.

 

Page 15

--------------------------------------------------------------------------------

 

 

17.           Post-Closing.

 

(a)          Payment of Liabilities. To preserve for Buyer the opportunity to
maintain good relations with Seller’s creditors and prevent the assertion of
claims for nonpayment against Buyer, Seller will pay or otherwise satisfy and
discharge promptly within 10 Business Days after the Closing Date (or earlier,
if due earlier), all accounts payable and other liabilities owed to Seller’s
creditors with respect to the Marketing/Retail Business.

 

(b)          Collection of Receivables. Seller will be responsible for
collecting Seller’s own accounts receivable after Closing, and Buyer will have
no obligation to participate in Seller’s efforts to do so. Seller will collect
its accounts receivable in a manner that will not (i) cause or result in a claim
against Buyer or the Assets; (ii) cause or result in a third party’s declaring a
default under, or threatening termination of, any Assumed Contract; and (iii)
will not damage or negatively affect the reputation or customer relations of the
Marketing/Retail Business, Buyer, or Buyer’s affiliates.

 

(c)          Notice to Seller’s Creditors. If, following the Closing Date,
Seller incurs liabilities to creditors with whom Seller conducted business
before the Closing Date (for example, utility companies and credit-card
companies), Seller will promptly after the Closing Date inform such creditors of
a mailing address, other than an address of the Marketing/Retail Business, to
which invoices should be sent. Seller will promptly pay such creditors all
amounts properly due.

 

(d)          Noncompetition.

 

(i)     For a period of three years after the Effective Date of this Agreement,
Seller will not itself, and will not permit any entity in which Seller directly
or indirectly has any ownership interest or management right of any kind to,
directly or indirectly:

 

(A)     advertise, market, or sell macadamia nuts to retail consumers;

 

(B)     own, manage, operate, control, conduct, promote, be employed by, solicit
sales for, invest in (other than an investment of less than 5% in a public
company), participate in, advise, consult with, or be otherwise connected with,
in whole or in part, a business that is similar to or in competition with the
Marketing/Retail Business (a “Competing Business”); provided, however, that a
Competing Business shall not the sale of nuts to or processing of nuts for third
parties include a business that is engaged in the snack food industry which does
not market macadamia nuts or macadamia nut based products;

 

(C)     have any ownership or management interest in, or provide consulting or
similar services to, a Competing Business, directly or through a corporate body,
trust, partnership, joint venture, or any other entity, as a trustee, principal,
agent, shareholder, unit holder, independent contractor, consultant, indirect
financing or advisor, or in any other capacity;

 

(D)     provide any person or entity with direct or other assistance which
assists that person or entity to engage in a Competing Business;

 

Page 16

--------------------------------------------------------------------------------

 

 

(E)     divert or attempt to divert from Buyer’s operation of the
Marketing/Retail Business any customers, clients, vendors, suppliers,
contractors, employees, or business; or

 

(F)     take any action that could potentially or actually does adversely affect
Buyer’s operation of the Marketing/Retail Business.

 

Notwithstanding the foregoing, nothing in this Agreement or this Section shall
preclude Seller or RH Parent from selling nuts to or processing nuts for a third
party on an arm’s length basis, whether or not such third party is engaged in a
Competing Business.

 

(ii)     Seller acknowledges and agrees that if Seller engages in or permits
activities reserved for Seller in the Noncompetition Section of this Agreement,
Buyer will not receive the benefit of the bargain in this Agreement and that
Buyer will suffer irreparable injury. Seller represents that Seller’s other
businesses are such that observing the obligations in the Noncompetition Section
of this Agreement will not cause Seller any undue hardship or unreasonably
interfere with Seller’s ability to operate a profitable business.

 

(e)          Indemnification.

 

(i)     Indemnification of Buyer. Seller will indemnify, defend (with counsel of
Buyer’s choosing), and hold harmless Buyer against any Buyer’s Damages. “Buyer’s
Damages” means any claims, actions, demands, losses (including but not limited
to any diminution in value), costs, expenses (including but not limited to
attorneys’ fees), liabilities, penalties, and damages, including counsel fees
incurred in attempting to avoid the same or oppose the imposition thereof,
resulting to Buyer from: (A) any inaccurate representation made by Seller in
this Agreement or in any certificate or document delivered in connection this
Agreement; (B) the breach of any warranty made by Seller in this Agreement or in
any certificate or document delivered in connection this Agreement; (C) a breach
or default in the performance by Seller of any of the covenants to be performed
by it under this Agreement; (D) the ownership, operation or control of the
Assets at or prior to the Closing Date; (E) the imposition of any and all
federal, state, or local taxes arising out of, resulting from, or relating to
Seller’s operation of the Marketing/Retail Business on or before the Closing
Date; (F) the imposition of any and all federal, state, or local taxes based on
the income of Seller relating to Seller’s sale of the Assets; and (G) claims
relating to Seller’s or Seller’s predecessors’ release, generation, treatment,
transport, recycling, or storage of any hazardous substance or arising out of or
attributable to Seller’s or Seller’s predecessors’ arrangements for any of the
foregoing; provided, however, that in no event will the aggregate liability of
Seller exceed the aggregate consideration payable hereunder.

 

Page 17

--------------------------------------------------------------------------------

 

 

(ii)     Indemnification of Seller. Buyer and Buderim Parent, as applicable,
will indemnify, defend (with counsel of Seller’s choosing) and hold harmless
Seller at all times from and after the Closing Date, against Seller’s Damages.
“Seller’s Damages” means any claims, actions, demands, losses (including but not
limited to any diminution in value), costs, expenses, liabilities, penalties,
and damages, including counsel fees incurred in attempting to avoid the same or
oppose the imposition thereof, resulting to Seller from: (A) any inaccurate
representation made by such Party in this Agreement or in any certificate or
document delivered in connection this Agreement; (B) the breach of any warranty
made by such Party in this Agreement or in any certificate or document delivered
in connection this Agreement; (C) a breach or default in the performance by such
Party of any of the covenants to be performed by it under this Agreement; (D)
the ownership, operation or control of the Assets at or prior to the Closing
Date; and (E) the imposition of any and all federal, state, or local taxes
arising out of, resulting from, or relating to Seller’s operation of the
Marketing/Retail Business from and after the Closing Date; provided, however,
that in no event will the aggregate liability of such Parties exceed the
aggregate consideration payable hereunder.

 

(f)          Books and Records.

 

(i)     Following the Closing Date until the fourth anniversary of the Closing
Date, each Party will afford to the other Party, its counsel and its
accountants, during normal business hours, reasonable access to the books,
records and other data in its possession relating to Seller, the Assets or the
Liabilities with respect to periods prior to the Closing Date and the right to
make copies and extracts therefrom, to the extent that such access may be
reasonably required by the requesting Party (i) to prepare any tax return or to
respond to any audit or other examination by any taxing authority, (ii) to
financial statements, (iii) to facilitate the investigation, litigation and
final disposition of any claims which may have been or may be made by or against
any Party or its affiliates and (iv) for any other reasonable business purpose.

 

(ii)     Each Party agrees that for a period of not less than four (4) years
following the Closing Date, it shall not destroy or otherwise dispose of any of
the books and records in its possession relating to Seller, the Assets or the
Liabilities with respect to periods prior to the Closing Date. Each Party shall
have the right to destroy all or part of such books and records after the fourth
anniversary of the Closing Date or, at any earlier time, by giving each other
Parties hereto thirty (30) days’ prior written notice of such intended
disposition and by offering to deliver to the other Parties, at the other
Parties’ expense, custody of such books and records as such Party may intend to
destroy.

 

(g)          Sales Taxes. Buyer shall be responsible for any and all sales, use
and other similar taxes payable with respect to the purchase of the Assets.

 

(h)          Survival. The Parties’ respective rights and obligations set forth
in this Post-Closing Section will survive Closing.

 

18.           Confidentiality.

 

(a)          Except as otherwise deemed necessary or advisable to comply with
applicable law:

 

(i)     the Parties will keep the contents of this Agreement confidential;

 

(ii)     no Party will make a publicity or press release to the general public
with respect to this Agreement without the prior written consent of the other
Party; and

 

Page 18

--------------------------------------------------------------------------------

 

 

(iii)     after Closing, the foregoing prohibition as to publicity will not
apply to the simple fact that Closing has occurred, but will continue to apply
to all other aspects of this Agreement.

 

(b)          The Parties’ respective rights and obligations under this
Confidentiality Section will survive Closing or earlier termination of this
Agreement.

 

19.           Damage of Assets. If any material portion of the Assets are
substantially damaged or destroyed or their value decreases in a material manner
before Closing, then Buyer may, at Buyer’s option: (a) elect to continue this
Agreement in full force and effect, in which case Seller will assign to Buyer
all rights of Seller’s insurance recovery due by reason of said damage,
destruction, or other reduction in value, and pay to Buyer the cost of any
deductible (which obligation will survive Closing); or (b) elect to terminate
this Agreement, in which case no Party will have any further rights or
obligations under this Agreement except as otherwise expressly provided in this
Agreement.

 

20.           Miscellaneous.

 

(a)          Notices.

 

(i)     Unless otherwise stated in this Agreement, notices must be in writing
and delivered in person or sent by email, facsimile, or certified or registered
mail with postage prepaid and return receipt requested, to the person entitled
to receive the notice at the last mailing address, fax number, or email address
provided in writing by that person. As of the Effective Date, the last contact
information provided by the Parties is below their signatures at the end of this
Agreement.

 

(ii)     Notices given by personal delivery will be deemed given on the date of
delivery. Notices given by email will be deemed given when sent unless the
sending Party is notified that the email was not received or the email or
address is invalid. Notices given by facsimile will be deemed given as stated on
the sender’s fax receipt. Notices given by certified or registered mail will be
deemed given on the date of delivery as established by U.S. Post Office return
receipt.

 

(b)          Headings and Sections. All section headings in this Agreement are
for convenience only. They are not a part of this Agreement and do not define,
limit, extend, or describe the scope or intent of any provisions.

 

(c)          Definitions. The bolding, capitalizing of initial letters, and
enclosing of a word or phrase in quotation marks in this Agreement means that
word or phrase is defined by the surrounding text, as suggested by the context
(each a “Defined Term”). Unless otherwise stated or logically required by the
context, each use of a Defined Term with capitalized initial letters but without
bolding and quotation marks incorporates the corresponding definition. An
uncapitalized word or phrase is not a Defined Term and retains its common or
legal term-of-art meaning, as applicable, notwithstanding that the word or
phrase may contain the same text as a Defined Term.

 

Page 19

--------------------------------------------------------------------------------

 

 

(d)          Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs includes
the plural, and vice versa.

 

(e)          Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

(f)          Assignment and Delegation. Seller may not assign this Agreement,
delegate any duty under this Agreement, or assign any right under this
Agreement, and any attempt to do so will be void. Buyer may freely assign this
Agreement, delegate any duty under this Agreement, or assign any right under
this Agreement to any one or more affiliates of Buyer, with or without notice to
Seller.

 

(g)          Binding Effect. This Agreement binds and inures to the benefit of
the Parties and their successors, legal representatives, and permitted
assignees.

 

(h)          Integration of Entire Agreement. This Agreement is the final,
entire agreement among the Parties pertaining to the subject matter of this
Agreement, and supersedes all previous agreements and understandings pertaining
to this Agreement or its subject matter (including but not limited to any term
sheets exchanged between the Parties). The recitals (i.e., the background
information provided after the opening paragraph of this Agreement), Exhibits,
and Schedules referenced in this Agreement are a part of this Agreement.

 

(i)           No Waiver. A failure by a Party to require strict performance of
any provision of this Agreement, or to exercise any right or remedy arising
because of a breach, is not a waiver of that breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by any Party of any provision
in this Agreement will be valid only if set forth in writing signed by that
Party.

 

(j)            Amendment. This Agreement may not be amended or modified except
by a written instrument executed by all of the Parties.

 

(k)          Severability. If any provision of this Agreement is determined to
be invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality, and enforceability of that provision in every other respect
and the remaining provisions of this Agreement will not, at the election of the
Party for whose benefit the provision exists, be in any way affected or
impaired.

 

(l)            Applicable Law. This Agreement will be governed by the laws of
the State of Hawaii without regard to the choice of law or principles of
conflict of law.

 

(m)          Jurisdiction. The Parties will bring all actions in law, equity, or
otherwise arising under this Agreement (or related to the transactions
contemplated in this Agreement), exclusively in the federal or state courts
sitting in Honolulu, Hawaii, and in no other jurisdiction or venue. Each Party
consents to the jurisdiction of such courts. Each Party further agrees that
personal jurisdiction over that Party may be effected by service of process by
registered or certified mail addressed to the last address that Party provided
to the other Parties, and that when so made will be as if served upon that Party
personally within the State of Hawaii.

 

Page 20

--------------------------------------------------------------------------------

 

 

(n)          Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Agreement, or to interpret or enforce any rights
under this Agreement, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Agreement, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on an assessment of which Party’s major arguments made or positions
taken in the proceedings could fairly be said to have prevailed over the other
Party’s major arguments or positions on major disputed issues.

 

(o)          Survival. In addition to any provisions of this Agreement
specifically designated to survive Closing or termination of this Agreement, the
Parties acknowledge and agreement their respective rights and obligations under
the following Sections of this Agreement will survive Closing or earlier
termination of this Agreement: Sections 2, 6, 7, 9(g),9(h), 10, 13(b), 17, 18,
19, and 19.

 

(p)          Legal Representation. Each Party acknowledges and represents that
it was represented by its own legal counsel in the negotiation and execution of
this Agreement and had the opportunity to seek advice regarding its legal rights
from such counsel.

 

(q)          Drafting. This Agreement is the result of negotiation between
sophisticated parties. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.

 

(r)           Counterparts. This Agreement may be executed in counterparts.
Signature pages may be delivered personally, by mail, or electronically.

 

Signature page follows.

 

Page 21

--------------------------------------------------------------------------------

 

 

Each Party is executing this Agreement effective as of the Effective Date.

 

BUYER:

 

MacFarms, LLC,

By Buderim Ginger America, Inc.,

its Sole Member

 

SELLER:

 

Royal Hawaiian Macadamia Nut, Inc.

        By:   /s/ Brad Nelson         Printed Name:  Brad Nelson   By: /s/
Dennis Lin   As:  President  

Printed Name:  Dennis Lin

Its:  Director

 

Address for Notice Purposes:

 

 

BUDERIM PARENT

 

Buderim Group Limited

 

Royal Hawaiian Macadamia Nut, Inc.

c/o Royal Hawaiian Resources, Inc.
Attn: Brad Nelson
390 Interlocken Crescent, Suite 350
Broomfield, Colorado 80021

By: /s/ Dennis Lin   Email: bnelson@rhrnut.com Printed Name: Dennis Lin     As:
Director   With copy to:       Wanda J. Abel       Davis Graham & Stubbs LLP By:
/s/ Albert Tse   1550 Seventeenth Street, Suite 500 Printed Name: Albert Tse  
Denver, Colorado 80202 As: Director   Email: wanda.abel@dgslaw.com

 

Address for Notice Purposes:

 

MacFarms, LLC

Attn: Andrew Bond

Level 5, 303 Coronation Drive

Milton QLD 4064

AUSTRALIA 

Email: abond@buderimginger.com

 

With copy to:

Bart W. Howk, Esq.

Bays Lung Rose & Holma

700 Bishop St., Ste. 900

Honolulu, HI 96813

Email: bhowk@legalhawaii.com

 

 

 

 




 

 

 

 

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

List of Schedules and Exhibits

 

Schedules

 

Schedule 1(b):  Partial List of Assets

Schedule 1(c):  Excluded Assets

Schedule 2:  Partial List of Liabilities Buyer is Not Assuming

Schedule 6(f):  Contracts that Buyer May Elect to Assume

Schedule 6(l):  Agreements with Marketing/Retail Employees

 

 

Exhibits

 

Exhibit 3(a):  Form of Subscription Agreement

Exhibit 4:  Form of Supply Agreement

Exhibit 5:  Form of Processing Agreement

Exhibit 14(a)(iv):  Form of Bill of Sale

Exhibit 14(a)(v):  Form of Assignment and Assumption of Intangible Property

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1(b)

to Asset Purchase Agreement

 

Partial List of Assets

 

 

 

●

Material Contracts

 

o

Marketing/Retail Office lease is a material contract that requires consent to be
assigned to Buyer

 

o

Agreements with Brokers for key customers – Costco, Walmart

 

o

Distribution Warehouse Agreement

 

●

All Customers

 

●

Trademark

 

o

Royal Hawaiian Orchards

 

o

Live Long. Live Well. Live Aloha.

 

o

Royal Hawaiian Macadamias

 

●

Inventory

 

o

Ingredients

 

o

Packaging

 

o

Shipping and Cartons

 

o

Shipping Supplies

 

o

Finished Goods Savory

 

o

Finished Goods Crunch

 

o

Finished Goods Dark Chocolate

 

o

Finished Goods Macadamia Butter

 

o

Finished Goods Singles

 

●

All print plates and dyes, assembly

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1(c)

to Asset Purchase Agreement

 

Excluded Assets

 

 

 

●

Packaging related to bulk shipments

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

to Asset Purchase Agreement

 

Partial List of Liabilities Buyer is Not Assuming

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6(f)

to Asset Purchase Agreement

 

Contracts that Buyer May Elect to Assume

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6(l)

to Asset Purchase Agreement

 

Agreements with Marketing/Retail Employees

 

Letter Agreement with Scott Wallace

Consulting Agreement with Claude Weiller

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 3(a)

to Asset Purchase Agreement

 

Form of Subscription Agreement

 

(attached)

 

 

--------------------------------------------------------------------------------

 

 

Subscription Agreement [logo.jpg]     between

Level 16, Waterfront Place

1 Eagle Street

Brisbane QLD 4000 Australia

 

T  +61 7 3338 7500  |  F  +61 7 3338 7599

 

 

Buderim Group Limited

ACN 010 978 800

(Company)

 

 

and

 

 

Royal Hawaiian Orchards, L.P.

(Subscriber)

 

 

 

 

Draft dated __ March 2018

 

 

--------------------------------------------------------------------------------

 

 

Table of contents

 

List of Schedules and Exhibits

23

Schedule 1(b):  Partial List of Assets

23

Schedule 1(c):  Excluded Assets

23

Schedule 1(b)

24

Schedule 1(c)

25

1

Definitions and interpretation

2

 

1.1

Definitions

2

 

1.2

Interpretation

3

2

Subscription and issue

4

 

2.1

Subscription Shares

4

 

2.2

Rights and ranking

4

3

Completion

4

 

3.1

Time and place

4

 

3.2

Actions by the Company

4

 

3.3

Actions by the Subscriber

5

 

3.4

Interdependency

5

 

3.5

Termination

5

4

Top-Up Right

5

 

4.1

Grant

5

 

4.2

Top-Up Shares

5

 

4.3

Top-Up Price

5

 

4.4

Diluting Event

5

 

4.5

Lapse of Top-Up Right

5

 

4.6

Compliance with terms of ASX Waiver

6

5

Warranties

6

 

5.1

Mutual representations and Warranties

6

 

5.2

Company Warranty

6

6

Notices

6

 

6.1

Service of notices

6

 

6.2

Effect of receipt

6

7

General

7

 

7.1

Legal costs

7

 

7.2

Governing law and jurisdiction

7

 

7.3

Severability

7

 

7.4

Further steps

7

 

7.5

Consents

8

 

7.6

Rights cumulative

8

 

7.7

Waiver and exercise of rights

8

 

7.8

Amendment

8

 

7.9

Assignment

8

 

7.1

Counterparts

8

 

7.11

Entire understanding

8

 

 

--------------------------------------------------------------------------------

Page 2

 

This agreement is made on 2018

 

between

Buderim Group Limited ACN 010 978 800 of Level 5, 303 Coronation Drive, Milton,
Queensland 4064 Australia (Company)

   

and

Royal Hawaiian Orchards, L.P. 688 Kinoole Street, Suite 121, Hilo, Hawaii
96720 (Subscriber)

 

Recitals

 

A

Under the Asset Purchase Agreement, the Company agreed to purchase the marketing
and retail business owned by an affiliate of the Subscriber (Acquisition).

 

B

As consideration of the Acquisition, the Company has agreed to issue the
Subscription Shares to the Subscriber on the terms and conditions of this
agreement.

 

Now it is agreed as follows:

 

1 Definitions and interpretation

 

1.1

Definitions

 

In this agreement:

 

Asset Purchase Agreement means an agreement dated 28 February 2018 between the
Company and the Subscriber in relation to the Acquisition.

 

ASX Waiver means a waiver from ASX Listing Rule 6.18 in relation to the grant of
the Top-Up Right on terms and conditions acceptable to the parties acting
reasonably.

 

Business Day means:

 

 

(a)

for the purposes of receiving a Notice, a day which is not a Saturday, Sunday,
public holiday or bank holiday in the city in which the Notice is to be
received; and

 

 

(b)

for any other purposes, a day on which the banks are open for business in
Brisbane, Queensland other than a Saturday, Sunday or public holiday in
Brisbane, Queensland.

 

Closing has the meaning given to that expression in the Asset Purchase
Agreement.

 

Completion means the issue of the Subscription Shares to the Subscriber under
this Agreement.

 

Completion Date means the Closing Date as defined in the Asset Purchase
Agreement.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

 

--------------------------------------------------------------------------------

Page 3

 

Encumbrance includes a security interest (within the meaning of PPSA), mortgage,
charge, lien, restriction against transfer, encumbrance and other third party
interest.

 

PPSA means the Personal Property Securities Act 2009 (Cth);

 

Relevant Percentage means 13.04348%.

 

Shares means ordinary fully paid shares in the capital of the Company.

 

Subscription Shares means 11,220,242 fully paid ordinary shares in the Company.

 

Top-Up Rights means the top-up right described in clause 4.1.

 

Warranties means each of the representations and warranties given under clause
5.

 

1.2

Interpretation

      In this agreement, unless the context otherwise requires:

 

 

(a)

a reference to:

 

 

(i)

one gender includes the others;

 

 

(ii)

the singular includes the plural and the plural includes the singular;

 

 

(iii)

a recital, clause, schedule or annexure is a reference to a clause of or
recital, schedule or annexure to this agreement and references to this agreement
include any recital, schedule or annexure;

 

 

(iv)

any contract (including this agreement) or other instrument includes any
variation or replacement of it and as it may be assigned or novated;

 

 

(v)

a statute, ordinance, code or other law includes subordinate legislation
(including regulations) and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them;

 

 

(vi)

a person or entity includes an individual, a firm, a body corporate, a trust, an
unincorporated association or an authority;

 

 

(vii)

time is a reference to legal time in Brisbane, Queensland;

 

 

(viii)

a reference to a day or a month means a calendar day or calendar month;

 

 

(ix)

money (including ‘$’, ‘AUD’ or ‘dollars’) is to Australian currency;

 

 

(b)

the meaning of any general language is not restricted by any accompanying
example, and the words ‘includes’, ‘including’, ‘such as’, ‘for example’ or
similar words are not words of limitation;

 

 

(c)

headings and the table of contents are for convenience only and do not form part
of this agreement or affect its interpretation;

 

 

--------------------------------------------------------------------------------

Page 4

 

 

(d)

any agreement, representation, warranty or indemnity by two or more parties
(including where two or more persons are included in the same defined term)
binds them jointly and severally;

 

 

(e)

if a period of time is specified and dates from a given day or the day of an act
or event, it is to be calculated exclusive of that day;

 

 

(f)

the time between two days, acts or events includes the day of occurrence or
performance of the second but not the first day act or event;

 

 

(g)

if the last day for doing an act is not a Business Day, the act must be done
instead on the next Business Day.

 

2 Subscription and issue

 

2.1

Subscription Shares

 

Subject to the Subscriber complying with its obligations under the Asset
Purchase Agreement, at Closing, the Company must issue and allot to the
Subscriber and the Subscriber must subscribe for the Subscription Shares as
consideration for the Acquisition.

 

2.2

Rights and ranking

 

On issue and allotment, each of the Subscription Shares will:

 

 

(a)

be free from Encumbrances;

 

 

(b)

be credited as fully paid;

 

 

(c)

rank equally in all respects with all ordinary shares in the Company on the date
of issue and have the same rights as the ordinary shares on issue in the Company
as at the date of issue; and

 

 

(d)

entitle the Subscriber to participate in full in all dividends or other
distributions paid or made on ordinary shares after the date of issue.

 

3 Completion

 

3.1

Time and place

 

Completion of the issue and allotment of the Subscription Shares will occur at
Closing.

 

3.2

Actions by the Company

 

At Closing, contemporaneously with all actions required under the Asset Purchase
Agreement at Closing, the Company will:

 

 

(a)

issue and allot the Subscription Shares to the Subscriber; and

 

 

(b)

enter the Subscriber in the register of members of the Company as the holder of
the Subscription Shares.

 

 

--------------------------------------------------------------------------------

Page 5

 

3.3

Actions by the Subscriber

 

At Closing, contemporaneously with all actions required under the Asset Purchase
Agreement at Closing, the Subscriber will subscribe for and accept the issue of
the Subscription Shares.

 

3.4

Interdependency

 

The parties’ obligations at Closing are interdependent so that a thing done at
Closing by a party is conditional on, and not taken as done until all things
required on Completion are done.

 

3.5

Termination

 

Either party may terminate this agreement, if it becomes entitled to terminate
the Asset Purchase Agreement.

 

4 Top-Up Right

 

4.1

Grant

 

Subject to the grant to the Company of the ASX Waiver, and subject to clause
4.4, the Company agrees not to cause any Diluting Event unless at the same time
as the Diluting Event, it issues to the Subscriber the Top-Up Shares for the
Top-Up Price.

 

4.2

Top-Up Shares

 

Top-Up Shares means such a number of Shares which, when taken with Shares held
by the Subscriber immediately before the Diluting Event, equals the Relevant
Percentage of the expanded share capital of the Company immediately after the
issue of the Top-Up Shares and any other Shares issued under a Diluting Event.

 

4.3

Top-Up Price

 

Top-Up Price means the same Share issue price as the issue price under the
Diluting Event.

 

4.4

Diluting Event

 

Diluting Event means the issue of any Shares except for an issue in the
following circumstances:

 

 

(a)

under an employee incentive scheme provided that the total number of outstanding
Shares is less than 10% of the Company issued share capital from time to time,
including any securities issued on or before the date of this Agreement;

 

 

(b)

shares issued by way of bona fide remuneration to external service providers;

 

 

(c)

rights issues;

 

 

(d)

share issued in consideration for any acquisition or corporate transaction; or

 

 

(e)

any share reorganisation including bonus shares or capital subdivision or
consolidation.

 

4.5

Lapse of Top-Up Right

 

The Top-Up Right automatically lapses on the earlier of:

 

 

(a)

the date that is 2 years from Closing; and

 

 

--------------------------------------------------------------------------------

Page 6

 

 

(b)

in the circumstances and at the times set out in the ASX Waiver.

 

4.6

Compliance with terms of ASX Waiver

 

The parties must comply with the terms and conditions of the ASX Waiver.

 

5

Warranties

 

5.1

Mutual representations and Warranties

 

Each of the parties represents and warrants for the benefit of the other that:

 

 

(a)

It has the requisite power and authority to enter into and perform its
obligations under this agreement.

 

 

(b)

This agreement constitutes binding obligations on it in accordance with its
terms.

 

 

(c)

Compliance with the terms of this agreement does not and will not conflict with
or constitute a default under any provision of the following:

 

 

(i)

any agreement or instrument to which it is a party.

 

 

(ii)

its constitution.

 

 

(iii)

any lien, lease, order, judgment, award, injunction, decree, ordinance or
regulation or any other restriction of any kind or character.

 

5.2

Company Warranty

 

The Company represents and warrants to the Subscriber that the Company has
complied with its obligations under ASX Listing Rule 3.1.

 

6

Notices

 

6.1

Service of notices

 

A notice, consent, approval or other communication under this agreement (Notice)
must be:

 

 

(a)

in writing and signed by the sender or its duly authorised representative,
addressed to the recipient and sent to the recipient’s address specified in
Schedule 1; and

 

 

(b)

delivered by personal service, sent by pre-paid mail or transmitted by facsimile
or email, or any other lawful means.

 

6.2

Effect of receipt

 

 

(a)

A Notice given in accordance with this clause 6 is treated as having been given
and received:

 

 

(i)

if personally delivered, on delivery;

 

 

(ii)

if sent by pre-paid mail, on the fifth clear Business Day after the date of
posting (or the seventh Business Day after the date of posting if sent to or
from an address outside Australia);

 

 

--------------------------------------------------------------------------------

Page 7

 

 

(iii)

if sent by facsimile, when the sender's fax machine produces a transmission
report stating that the transmission of the entire Notice was complete; and

 

 

(iv)

if sent by email, on the date and time shown at which it enters the addressee's
information system (as shown in a confirmation delivery report from the sender's
information system which indicates the email was sent to the email address of
the addressee notified for the purposes of this clause);

 

except that, if the delivery, receipt or transmission is after 5.00pm in the
place of receipt or on a day which is not a Business Day, it is taken to have
been received at 9.00am on the next Business Day.

 

 

(b)

The particulars for delivery of Notices for each party are initially those set
out in Schedule 1.

 

 

(c)

A party may change its address for the delivery of Notices by notifying that
change to each other party. The notification is effective on the later of the
date specified in the Notice or five Business Days after the Notice is given.

 

7

General

 

7.1

Legal costs

 

Except as expressly stated otherwise in this agreement, each party must pay its
own legal and other costs and expenses of negotiating, preparing, executing and
performing its obligations under this agreement.

 

7.2

Governing law and jurisdiction

 

This agreement is governed by and is to be construed in accordance with the laws
applicable in Queensland, Australia. Each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of the courts of Queensland, Australia
and any courts which have jurisdiction to hear appeals from any of those courts
and waives any right to object to any proceedings being brought in those courts.

 

7.3

Severability

 

 

(a)

Subject to clause 7.3(b), if a provision of this agreement is illegal or
unenforceable in any relevant jurisdiction, it may be severed for the purposes
of that jurisdiction without affecting the enforceability of the other
provisions of this agreement.

 

 

(b)

Clause 7.3(a) does not apply if severing the provision materially alters the
scope and nature of this agreement or the relative commercial or financial
positions of the parties or would be contrary to public policy.

 

7.4

Further steps

 

Each party must promptly do whatever any other party reasonably requires of it
to give effect to this agreement and to perform its obligations under it.

 

 

--------------------------------------------------------------------------------

Page 8

 

7.5

Consents

 

Except as expressly stated otherwise in this agreement, a party may
conditionally or unconditionally give or withhold consent to be given under this
agreement and is not obliged to give reasons for doing so.

 

7.6

Rights cumulative

 

Except as expressly stated otherwise in this agreement, the rights of a party
under this agreement are cumulative and are in addition to any other rights of
that party.

 

7.7

Waiver and exercise of rights

 

A single or partial exercise or waiver by a party of a right relating to this
agreement does not prevent any other exercise of that right or the exercise of
any other right. A party is not liable for any loss, cost or expense of any
other party caused or contributed to by the waiver, exercise, attempted
exercise, failure to exercise or delay in the exercise of a right.

 

7.8

Amendment

 

This agreement may only be varied or replaced by an agreement executed by the
parties.

 

7.9

Assignment

 

A party must not assign its interest in this agreement without the prior written
consent of the other parties. Any purported dealing in breach of this clause is
of no effect.

 

7.10

Counterparts

 

This agreement may consist of a number of counterparts and, if so, the
counterparts taken together constitute one agreement.

 

7.11

Entire understanding

 

 

(a)

This agreement contains the entire understanding between the parties as to the
subject matter of this agreement.

 

 

(b)

All previous negotiations, understandings, representations, warranties,
memoranda or commitments concerning the subject matter of this agreement are
merged in and superseded by this agreement and are of no effect. No party is
liable to any other party in respect of those matters.

 

 

(c)

No oral explanation or information provided by any party to another:

 

 

(i)

affects the meaning or interpretation of this agreement; or

 

 

(ii)

constitutes any collateral agreement, warranty or understanding between any of
the parties.

 

 

--------------------------------------------------------------------------------

Page 9

 

Schedule 1

 

Address Details

 

Company

 

Name:

Buderim Group Limited

   

Attention:

Chief Executive Officer

   

Address:

Level 5, 303 Coronation Drive, Milton, Queensland 4074 Australia

   

Facsimile no:

     

Email address:

abond@buderimginger.com.au

 

 

 

Subscriber

 

Name:

Royal Hawaiian Orchards, L.P.

   

Attention:

Bradford C. Nelson

   

Address:

c/o Royal Hawaiian Resources, Inc.

390 Interlocken Crescent, Suite 350

Broomfield, CO 80021, USA

   

Facsimile no:

     

Email address:

bnelson@rhrnut.com

 

 

--------------------------------------------------------------------------------

Page 10

 

Executed as an agreement

 

Executed by Buderim Group Limited ACN 010 978 800 in accordance with section 127
of the Corporations Act 2001 (Cth):

               

Director

 

*Director/*Company Secretary

           

Name of Director

BLOCK LETTERS

 

Name of *Director/*Company Secretary

BLOCK LETTERS

*please strike out as appropriate

 

 

Executed by Royal Hawaiian Orchards, L.P, in accordance with its constituent
documents and the laws of its country and state of incorporation:

               

Bradford C. Nelson

President of Royal Hawaiian Resources, Inc., Managing General Partner of Royal
Hawiian Orchards, L.P.

   

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 4

to Asset Purchase Agreement

 

Form of Supply Agreement

 

(attached)

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT FOR THE SALE OF MACADAMIA KERNEL

 

This AGREEMENT for the Sale of Macadamia Kernel (this “Agreement”) is made
effective [____________], 2018 (the “Effective Date”), by and between ROYAL
HAWAIIAN ORCHARDS, LP, a Delaware limited liability company (“Seller”), and
MacFarms, LLC, a Hawaii limited liability company (“Buyer”). Seller and Buyer
are each referred to herein as “Party” and together as “Parties.”

 

Recitals

 

A.           Seller processes macadamia nuts into raw saleable macadamia kernel
(“Macadamia Kernel”) and markets it through its subsidiary Royal Hawaiian
Macadamia Nut, Inc.

 

B.           Seller wishes to sell and Buyer wishes to purchase Macadamia Kernel
for use in snack products.

 

Agreement

 

1.           Term. The term of this Agreement shall be five (5) years, beginning
the Effective Date through [____________], 2023 (“Initial Term”), unless earlier
terminated pursuant to the terms of this Agreement. Upon the completion of the
Initial Term, the Agreement will automatically continue for an additional
one-year period (“Extended Term”), unless either Party notifies the other in
writing that it does not wish to renew this Agreement at least 60 days before
expiration of the Initial Term. Upon the expiration of the initial Extended
Term, this Agreement will automatically continue from year to year (each an
“Extended Term”) unless either Party notifies the other in writing at least 60
days before the expiration of the then-current Extended Term that it does not
wish to renew this Agreement. In this Agreement, “Term” means the Initial Term
and Extended Term(s) (if any) collectively.

 

2.           Quantity. On or before the first day of the calendar month of each
anniversary of the Effective Date, the Parties will agree on a minimum quantity
of Macadamia Kernel that Seller will sell to Buyer and Buyer will purchase from
Seller for the following year (“Purchase Commitment”). The Purchase Commitment
of any particular year will not be less than the amount of the immediately
preceding year. If the Parties do not agree on a Purchase Commitment for a given
year, the Purchase Commitment for that year will be the same as the previous
year. The Purchase Commitment for the first year of the Term will be 780,000
pounds of Macadamia Kernel. The Parties may from time to time agree to sell and
purchase wet-in-shell macadamia nuts and will agree in writing at those times
whether the amounts will be in addition to or part of the Purchase Commitment.

 

3.           Sorting and Packaging.

 

(a)     Seller will inspect, weigh, grade and sort the Macadamia Kernel by style
according to the specifications set forth on Exhibit A, which are subject to
change as reasonably requested from time to time by written notice from Buyer to
Seller at least 60 days in advance of an anticipated Delivery Date (defined
below). Any change in specifications that requires Seller to make equipment
changes will obligate Buyer to pay for Seller’s cost of making such equipment
changes (not to exceed $5,000) promptly following Seller’s invoicing of Buyer
for such cost.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Seller shall package the Macadamia Kernel in shrink-packaging made out
of laminated foil (or equivalent material based on permeability) with maximum
barriers of gas transmission and residual oxygen of less than 1%. Further, the
Macadamia Kernel shall be packaged in 25 pound, 25 kilogram, 50 pound or 50
kilogram cases, each of which shall clearly state that the product’s origin is
from the United States.

 

4.           Delivery; Title and Risk of Loss. Delivery shall be made following
processing, roasting, sorting and packaging and shall be FCA (Free Carrier) the
Seller’s processing facility (owned or contracted by Seller) – Incoterms 2010.
Seller will generate invoices and title will pass from Seller to Buyer when
Seller delivers the Macadamia Kernel for shipment as specified above (the
“Delivery Point”), subject to Buyer’s right to inspect and reject the Macadamia
Kernel delivered. If Seller desires to ship less than a full shipping container,
Seller will pay any additional freight costs incurred for shipment to the West
Coast of the United States, unless Buyer agrees to pay some or all of this cost
in advance. Seller shall provide Buyer with __ days’ advance notice of the
anticipated date of delivery (each, a “Delivery Date”). Buyer shall be
responsible for arranging carriage of the Macadamia Kernel and making contracts
for insurance for the shipment of the Macadamia Kernel and providing Seller with
shipper, loading berth and departure date.

 

5.           Quality. Seller warrants that the Macadamia Kernel will be
commercial (choice) grade or higher and will meet the specifications and
requirements set forth on Exhibit B. Seller shall deliver a Certificate of
Analysis to Buyer in the form attached hereto as Exhibit C with each container
of Macadamia Kernel delivered to Buyer. Buyer may reject any container of
Macadamia Kernel that does not meet the specifications and requirements
contained in this Section 5 and in Exhibit B. Seller further warrants that it
will comply with all applicable laws in Seller’s performance of this Agreement,
including but not limited to the provisions of the U.S. Federal Food, Drug and
Cosmetic Act, as amended, and the pure food and drug laws and other present or
future laws of the State of Hawaii. Other than as expressly stated in this
agreement, seller makes no representations, guarantees or warranties, express or
implied, of any kind. Without limiting the generality of the foregoing, seller
expressly disclaims any warranty of merchantability, fitness, or suitability for
a particular purpose or use notwithstanding any course of performance, usage of
trade or lack thereof inconsistent with this section. Claims regarding the
quality of the Macadamia Kernel shall be made by written notice from Buyer to
Seller within ninety (90) days following delivery of the Macadamia Kernel to the
Delivery Point. Any warranty claims regarding the quality not asserted within
this time period shall be deemed to have been waived.

 

2

--------------------------------------------------------------------------------

 

 

6.           Limitation of Liability. For Macadamia Kernel that fails to meet
the warranty obligation set forth in Section 5, Seller shall, at Buyer’s option,
(i) replace the nonconforming Macadamia Kernel with conforming Macadamia Kernel,
or (ii) refund, or provide a credit to Buyer of the invoiced and paid portion of
the Purchase Price for the defective Macadamia Kernel. Notwithstanding anything
in this Agreement to the contrary, neither Party shall be liable to the other
Party for special, indirect, consequential, incidental, punitive or exemplary
damages resulting from or arising out of this Agreement, or from any loss of
use, loss of data, loss of assets, loss of business, loss of profit or business
interruptions, however same may be caused and regardless of the sole or
concurrent negligence of the Party, even if such Party has been advised of, or
otherwise could have anticipated the possibility of, such damages or liabilities
in advance and even if the remedies provided above fail of their essential
purpose or for any other reason.

 

7.           Purchase Price.

 

(a)     Buyer will pay market prices based on the international market for
macadamia nuts determined by an average of Macadamia Kernel prices for the
respective styles of kernel sold by Seller for the prior six months less any
adjustments for quantity, or as agreed upon by the Parties from time to time
(the “Purchase Price”). The purchase price of wet-in-shell or dry-in-shell will
be determined by adjusting the international market prices for kernel by
processing and transportation charges or at prices agreed upon by the Parties.

 

(b)     The Purchase Price is exclusive of any and all federal, state, local and
foreign excise, sales, use and similar taxes (including but not limited to the
Hawaii General Excise Tax), duties, assessments and other governmental
impositions of any nature whatsoever applicable to the sale and processing of
Macadamia Kernel hereunder. Any such taxes and charges paid or collected by
Seller will appear as separate items on Seller’s invoice to Buyer, and Buyer
shall pay all such taxes and charges. In addition, if a subsidiary of Seller or
third party processor agrees to roast the Macadamia Kernel on behalf of Buyer,
such party’s charges for roasting shall be set forth in a separate invoice to be
sent by such third party to Buyer, and Buyer shall promptly pay such invoice.

 

8.           Payment. Payment shall be due from Buyer to Seller within sixty
(60) days of the invoice date. If Buyer in good faith disputes any invoice in
whole or in part, Buyer shall advise Seller of the amount in dispute and shall
pay all undisputed amounts owed by Buyer within the time period forth in this
Section 8. Payment by Buyer of an invoice shall be without prejudice to Buyer’s
rights to subsequently challenge the correctness thereof pursuant to Sections 5
and 20. Buyer acknowledges that time is of the essence related to payment and
that Seller may assess a late fee on any past due balance (including amounts
that are disputed by Buyer but are found to be due and owing) of 1.0% per month
or the maximum interest allowable by applicable state or federal laws, if such
laws limit interest to a lesser amount.

 

9.           Termination. Either Party may terminate this Agreement upon
30 days’ prior written notice to the other Party if the other Party:

 

(a)     materially breaches this Agreement and such breach is not cured within
45 days (and, in the case of a breach by Buyer of its payment obligations under
this Agreement (a “Payment Breach”), such breach is not cured within ten
business days) from receipt of written notice of such breach to the defaulting
Party; provided that, if a breach (other than a Payment Breach) is incapable of
being cured within such 45-day period, then the non-defaulting Party may
terminate this Agreement if the defaulting party does not commence curing the
breach within such 45-day period and work diligently to pursue such cure to
completion as soon as reasonably practicable;

 

3

--------------------------------------------------------------------------------

 

 

(b)     files any voluntary proceeding for dissolution or under any federal or
state bankruptcy, insolvency, receivership or similar law or has commenced
against it such proceeding involuntarily that is not dismissed within 60 days;
or

 

(c)     makes any assignment for the benefit of its creditors.

 

10.           Assignment. Neither Party may assign any of its rights or
interests or delegate any of its obligations under this Agreement, including an
assignment or delegation by operation of law, change of control or merger (but
excluding transactions which are merely to change the legal form or the domicile
of a party), without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed, except that Seller
may (a) utilize third party processors to process and (b) assign its rights but
not its obligations hereunder in order to provide security in connection with a
financing. When this Agreement is assigned or delegated in accordance with this
Section 10 (other than an assignment to provide security in connection with any
financing), the assignee shall assume responsibility for all of assignor’s
obligations contained in this Agreement, and the assignor shall be relieved of
all obligations provided for in this Agreement. Any assignment or delegation
that is in violation of this Section 10 is void.

 

11.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

 

(a)     Good Standing. Seller is a limited partnership, duly formed and in good
standing in its state of formation, and that it is qualified to do business and
is in good standing in those states where necessary in order to carry out the
purposes of this Agreement;

 

(b)     Performance. Seller has the capacity to enter into and perform this
Agreement and all transactions contemplated herein, and all partnership and
other actions required to authorize it to enter into and perform this Agreement
have been properly taken;

 

(c)     No Breach. Seller will not breach any other agreement or arrangement by
entering into or performing this Agreement;

 

(d)     Due Execution and Delivery. This Agreement has been duly executed and
delivered by Seller; and

 

(e)     Fair Labor Standards Act. The Macadamia Kernel delivered pursuant to
this Agreement has been produced in compliance with all applicable provisions of
the Fair Labor Standards Act of 1938, and, upon the reasonable request of Buyer,
Seller will provide a certificate of its chief executive officer or chief
financial officer certifying such compliance.

 

4

--------------------------------------------------------------------------------

 

 

12.           Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

 

(a)     Good Standing. Buyer is a corporation, duly formed and in good standing
in its state of incorporation and is qualified to do business and in good
standing in those states where necessary in order to carry out the purposes of
this Agreement;

 

(b)     Performance. Buyer has the corporate capacity to enter into and perform
this Agreement and all transactions contemplated herein and that all corporate
and other actions required to authorize it to enter into and perform this
Agreement have been properly taken;

 

(c)     No Breach. Buyer will not breach any other agreement or arrangement by
entering into or performing this Agreement; and

 

(d)     Due Execution and Delivery. This Agreement has been duly executed and
delivered by Buyer.

 

13.           Force Majeure. A delay in or failure to perform by either Buyer or
Seller will not constitute a default under this Agreement that exposes a Party
to liability to the other Party for breach if, and to the extent that, the delay
or failure to perform is caused by a Force Majeure Event. A “Force Majeure
Event” shall include, but is not limited to, an act of God or the public enemy;
expropriation or confiscation of facilities, materials, equipment, tools or
instruments; compliance with any new order or requirement of any governmental
authority; act of war, terrorism, insurrection, rebellion or sabotage or damage
resulting therefrom; earthquake, fire, flood, hurricane, tsunami, mudslide,
explosion or accident; and riots or strikes or other concerted acts of workers;
in any case, whether direct or indirect, and whether or not of the same class or
kind as those specifically above named, that is not within the control of the
Party claiming the Force Majeure Event and that, by the exercise of reasonable
diligence, the claiming Party is unable to prevent or remedy. Prompt notice of a
Force Majeure Event shall be given by the Party invoking it to the other Party,
setting out the nature and full details thereof, the extent of the interruption
and the anticipated duration of the interruption. This Section 13 is not
intended to (a) provide relief from economic conditions such as, but not limited
to, market situations that provide lower or higher prices than in effect under
this Agreement or (b) require the settlement of strikes or lockouts by acceding
to the demands of the opposing parties when such course is inadvisable at the
discretion of the Party hereto experiencing the strike or lockout.

 

14.           Notices. Unless otherwise stated in this Agreement, notices must
be in writing and delivered in person or sent by email, facsimile, or certified
or registered mail with postage prepaid and return receipt requested, to the
person entitled to receive the notice at the last mailing address, fax number,
or email address provided in writing by that person. Notices given by personal
delivery will be deemed given on the date of delivery. Notices given by email
will be deemed given when sent unless the sending Party is notified that the
email was not received or the email or address is invalid. Notices given by
facsimile will be deemed given as stated on the sender’s fax receipt. Notices
given by certified or registered mail will be deemed given on the date of
delivery as established by U.S. Post Office return receipt. As of the Effective
Date, the last contact information provided by the Parties is set forth belows:

 

 

 

To Seller:

Royal Hawaiian Orchards, L.P.

   

c/o Royal Hawaiian Resources, Inc.

390 Interlocken Crescent, Suite 350

Broomfield, CO 80021 USA

Email: bnelson@rhrnut.com

         

With copy to:

Wanda J. Abel     
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Email: wanda.abel@dgslaw.com

 

 

To Buyer:

MacFarms, LLC

   

Attn: Andrew Bond

Level 5, 303 Coronation Drive

Milton QLD 4064

Australia

Email: abond@buderimginger.com

         

With copy to:

Bart W. Howk, Esq.

Bays Lung Rose & Holma

700 Bishop St., Ste. 900

Honolulu, HI 96813

Email: bhowk@legalhawaii.com

 

 

Either Party may change its address for the purpose of this Section 14 by giving
written notice of the change to the other Party in the manner provided in this
Section 14.

 

15.           Remedies. The remedies herein provided shall be cumulative and may
be exercised concurrently. In the event Buyer defaults in its obligations under
this Agreement and without limiting Seller’s right to pursue all legal and
equitable remedies available to it, including other remedies specified herein,
Seller may recover for each shipment of Macadamia Kernel hereunder as a separate
transaction without reference to any other shipment.

 

16.           Confidentiality. Each Party agrees to keep confidential all
information obtained from the other Party relating to this Agreement that is not
publicly available (other than due to a breach by a third party of its
confidentiality obligations). Notwithstanding the foregoing, disclosures of
confidential information may be made by either Party (i) to the extent necessary
for such Party to enforce its rights hereunder against the other Party;
(ii) only to the extent to which a Party is required to disclose such
information by a statute or by the order or rule of a court, agency, or other
governmental body exercising jurisdiction over the subject matter hereof
(including, but not limited to, deposition, subpoena, interrogatory, or request
for production of documents), provided that the disclosing Party provides notice
to the other Party and takes all reasonable efforts to disclose only what is
required by law to be disclosed; (iii) to the extent required by the applicable
rules and regulations of the Securities and Exchange Commission or a securities
or commodities exchange; (iv) to a third party in connection with a proposed
sale or other transfer of a Party’s assets, provided such third party agrees in
writing to be bound by the terms of this Section 16; (v) to its lenders or
potential lenders in connection with an existing or potential financing; (vi) to
its own general partners, members, managers, directors, officers, employees,
agents and representatives, provided that they have been advised of the
confidential nature of the information and are bound by a written
confidentiality or nondisclosure agreement to keep any such information
confidential; or (vii) to an affiliate.

 

5

--------------------------------------------------------------------------------

 

 

17.           Amendments to Agreement; Conflicting Terms. This Agreement may be
amended only by a writing signed by both Parties. All deliveries of Macadamia
Kernel shall be governed by the provisions hereof and none of the provisions of
any purchase order, invoice, delivery ticket, confirmation or other notice
(except those specifying the quantity of the Macadamia Kernel shipped and
applicable invoice information) shall be applicable to the purchase and sale of
Macadamia Kernel under this Agreement to the extent they conflict with or add to
the terms of this Agreement.

 

18.           Grant of Security Interest. Buyer hereby grants to Seller a
purchase money security interest in the Macadamia Kernel (and proceeds thereof)
delivered under this Agreement as security for payment of the Purchase Price. A
copy of this Agreement may be filed as a financing statement with the
appropriate state and local authorities to perfect Seller’s security interest.
Upon request of Seller, Buyer shall execute and deliver to Seller such financing
statements and other instruments and agreements as Seller deems necessary or
desirable to perfect or protect its security interest in the Macadamia Kernel
and to enable Seller to exercise its rights and remedies under this Agreement.
Seller’s repossession of any Macadamia Kernel pursuant to its security interest
shall be without prejudice to any other remedies Seller may have.

 

19.           Saving Clause. If any term or provision of this Agreement or any
application hereof to any person or circumstance shall be held invalid, illegal
or unenforceable by any rule of law or public policy, the remainder of this
Agreement and any application of its terms and provisions to other persons or
circumstances shall not be affected thereby and shall be valid and enforceable,
and the Parties shall negotiate in good faith to modify this Agreement so as to
effect their original intent as closely as possible in an acceptable manner to
the end that the provisions of this Agreement are fulfilled to the extent
possible.

 

20.           Dispute Resolution.   Prior to submitting any dispute for
resolution by a mediator, arbitrator or court, a Party shall provide written
notice to the other of the occurrence of such dispute. Promptly following
receipt of such notice, the Parties shall meet within 15 business days to seek
to resolve the dispute in Las Vegas, Nevada, by face-to-face negotiation between
senior executive officers of each Party. If the dispute is not resolved within
25 business days after such notice was given, then the Parties shall be free to
pursue other legal remedies available at law or equity.

 

6

--------------------------------------------------------------------------------

 

 

21.           Governing Law and Venue. The validity, construction,
interpretation and enforcement of this Agreement shall be governed by the laws
of the State of Hawaii (other than its rules of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby). The PARTIES irrevocably submit, in any legal action, suit or
proceeding arising out of or relating to this Agreement, to the united states
district court for the district of hawaii or the courts of the State of hawaii
located in honolulu, hawaii, and hereby waive, and agree not to assert, as a
defense in any such action, suit or proceeding, any claim that it is not subject
personally to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Agreement or the transactions
provided for herein may not be enforced in or by such courts. By execution of
this Agreement, each Party waives personal service and consents to the service
of process in any suit, action, or proceeding in any of the aforesaid courts by
the mailing of copies of process to it by certified or registered mail at the
address for notices set forth in this Agreement.

 

22.           Waiver. The waiver of any breach of the provisions of this
Agreement by either Party shall not constitute a continuing waiver or a waiver
of any subsequent breach of the same or any other provision of this Agreement.

 

23.           Construction of Agreement. The parties hereto expressly agree that
this Agreement shall not be deemed prepared or drafted by any one Party, and any
rule of construction that a contract be construed against the drafter shall not
apply to the interpretation or construction of this Agreement.

 

24.           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and will not inure to the benefit of any other person or party whomsoever or
whatsoever, it being the intention of the Parties that no other person or party
will be deemed a third party beneficiary of this Agreement

 

25.           Survival. The provisions of Sections 14, 15, 16, 18, 19, 20, 21,
22 and 23 will survive any termination or expiration of this Agreement.

 

26.           Execution in Counterparts. This Agreement may be executed in
counterparts. Each such counterpart shall be deemed an original, but all such
executed counterparts together shall constitute one and the same instrument.
Telecopied signatures shall be as effective as original signatures although the
parties shall endeavor to execute and circulate a sufficient number of original
Agreements so that each of the parties hereto and their undersigned attorneys
has a fully executed duplicate original of the Agreement.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

 

SELLER

 

ROYAL HAWAIIAN ORCHARDS, L.P.

 

By:Royal Hawaiian Resources, Inc., General Partner

 

BUYER

 

MACFARMS LLC

 

By:

__________________________________________   By:

__________________________________________

 

Name:

Title:

 

Name:

Title: 

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A

Style Specifications

 

 

STYLE NOS.

STYLE NAME

STYLE DESCRIPTION

REQUIRED PERCENTAGE OF ANNUAL POUNDS

       

0

Wholes

Extra-large whole kernels

Not less than 34%

1

Wholes

large whole kernels

 

2

Wholes & Halves

small whole & half kernels

Not less than 62% 

3

Cocktail

min. 90% half and larger

 

4

Halves & Pieces

min. 80% half kernels, max. 5% wholes (size min. 10 mm)

 

5

Large diced

industrial roasted product (size 8-12 mm)

Cannot exceed 4%  

6

Chips

suitable for industrial use (size min. 6-9 mm)

 

7

Bits & Diced

Bits industrial roasted product (size 3.5-6.3 mm)

 

8

Fines

suitable for industrial use (size smaller than 3 mm)

 

 

A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

Micro-biological and Chemistry Testing Specifications

 

Characteristic:     Sample Size 500 grams   Foreign Material Less than 0.02%  
Total Serious Defects 1.0% Maximum   Moisture 1.5% Maximum   Color Uniform,
typical roasted &     free of dark pieces   Flavor Clean, fresh, typical    
macadamia flavor         Bacteriological     Std Plate Count Less than 30,000
cfu per gram   Yeast and Mold Less than 20,000 cfu per gram   Coliform Less than
350 cfu per gram   E. Coli Negative   Salmonella Negative         Aflatoxin <5
ppb   Aflatoxin B1 <2 ppb   Peroxide Value  5.0 meq/kg Maximum   Free Fatty
Acid, as oleic 0.5% maximum         Roasted Defects Less than 5% dark brown    
colors (Exception: This does not include     the dark basal cap which is
genetic)  

     

Product complies with the U.S. Federal Food, Drug and Cosmetic Act, as amended.

 

500 gram Sample Collection Method

 

Collect two 250-gram samples (one from the beginning of the pallet load and one
from the end) from every pallet produced regardless of product code. The
250-gram samples will then be combined into one 500 gram composite sample. This
sample will be labeled with the corresponding pallet number and date code.

 

B-1

--------------------------------------------------------------------------------

 

 

Exhibit C

Form of Certificate of Analysis

 

[ex_106312.gif]

 

C-1

--------------------------------------------------------------------------------

 

 

Exhibit 5

to Asset Purchase Agreement

 

Form of Processing Agreement

 

(attached)

 

 

--------------------------------------------------------------------------------

 

 

macadamia nut Processing Agreement

 

This Macadamia Nut Processing Agreement (“Agreement”) is made effective as of
________________, 2018 (“Effective Date”) by and between MacFarms, LLC, a Hawaii
limited liability company (“MacFarms”), and Royal Hawaiian Orchards, L.P., a
Delaware limited partnership (“RHO”). In this Agreement, MacFarms and RHO may
sometimes collectively be referred to as the “Parties” and individually as a
“Party.”

 

The Parties each own and operate various macadamia-nut orchards and
macadamia-nut processing facilities in the State of Hawaii.

 

MacFarms harvests most of its macadamia nuts from its Hawaii orchards by hand,
but intends to begin harvesting macadamia nuts with mechanical methods. RHO
harvests most of its macadamia nuts from its Hawaii orchards using mechanical
methods, but also harvests some macadamia nuts by hand.

 

MacFarms’ processing facility is designed to process (husk, dry and crack)
macadamia nuts and is most efficient at processing hand-harvested macadamia
nuts. RHO’s processing facility is designed to husk and dry macadamia nuts and
is most efficient at husking and drying mechanically harvested macadamia nuts.

 

MacFarms wishes to have its mechanically harvested macadamia nuts processed by
RHO at RHO’s processing facility, and RHO wishes to have its hand-harvested
macadamia nuts processed by MacFarms at MacFarms’ processing facility, according
to the terms and conditions set forth in this Agreement.

 

Therefore, the Parties agree as follows:

 

1.           Processing of Macadamia Nuts. Commencing on the Effective Date and
continuing through the end of the Term (defined below): (a) RHO will husk and
dry all mechanically harvested macadamia nuts from MacFarm’s Hawaii orchards
that MacFarms requests RHO to process, and (b) MacFarms will process all
macadamia nuts (whether or not hand-harvested) from RHO’s Hawaii orchards which
RHO requests MacFarms to process. The Parties will agree on minimum quality
standards prior to each requested processing run.

 

2.           Term. This Agreement will commence on the Effective Date and will
remain effective for [five years] after the Effective Date (“Initial Term”).
Upon the expiration of the Initial Term, this Agreement will automatically
continue from year to year (each an “Extended Term”) unless either Party
notifies the other in writing at least sixty (60) days before the expiration of
the then-current Extended Term that it does not wish to renew this Agreement. In
this Agreement, “Term” means the Initial Term and Extended Term(s) (if any)
collectively.

 

3.           Processing Fee. The processing fees for the Parties’ processing of
nuts under this Agreement will be at market rate, as determined by mutual
agreement of the Parties from time to time.

 

4.           Shipping. Each Party will coordinate shipping and retain ownership
and risk of loss of its own macadamia nuts while in transit to and from the
other Party’s processing facility.

 

Page 1

--------------------------------------------------------------------------------

 

 

5.           Force Majeure. Neither Party will be in default of its obligations
in this Agreement if that Party is prevented from fulfilling its obligations due
to conditions beyond its reasonable control, including but not limited to
employee strikes, acts of God or nature, war, acts of terrorists, riots, changes
in state or federal law, or any other causes of any kind whatsoever which are
beyond the reasonable control of that Party.

 

6.           Cross Default. The Parties acknowledge and agree that they have
also entered into a Macadamia Nut Supply Agreement and Feasibility-Study
Agreement, both dated as of or about the Effective Date of this Agreement
(collectively, “Other Agreements”). A default by either Party under either of
the Other Agreements will be deemed a default of this Agreement and will entitle
the nondefaulting Party to terminate this Agreement.

 

7.           Miscellaneous.

 

(s)     Headings and Sections. All section headings in this Agreement are for
convenience only. They are not a part of this Agreement and do not define,
limit, extend, or describe the scope or intent of any provisions.

 

(t)     Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Agreement means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.

 

(u)     Assignment and Delegation. Neither Party may assign this Agreement,
delegate any duty under this Agreement, or assign any right under this
Agreement. Any attempt to do so will be void.

 

(v)     Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.

 

(w)     Integration of Entire Agreement. This Agreement is the final, entire
agreement among the Parties pertaining to the subject matter of this Agreement,
and supersedes all previous agreements and understandings pertaining to this
Agreement or its subject matter (including but not limited to any term sheets
exchanged between the Parties). The recitals (i.e., the background information
provided after the opening paragraph of this Agreement) referenced in this
Agreement are a part of this Agreement. This Agreement will control over any
conflicting terms in either Party’s order or confirmation forms.

 

(x)     No Waiver. A failure by a Party to require strict performance of any
provision of this Agreement, or to exercise any right or remedy arising because
of a breach, is not a waiver of that breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by any Party of any provision
in this Agreement will be valid only if set forth in writing signed by that
Party.

 

Page 2

--------------------------------------------------------------------------------

 

 

(y)     Amendment. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties.

 

(z)     Applicable Law. This Agreement will be governed by the laws of the State
of Hawaii without regard to the choice of law or principles of conflict of law.

 

(aa)     Jurisdiction. The Parties will bring all actions in law, equity, or
otherwise arising under this Agreement (or related to the transactions
contemplated in this Agreement), exclusively in the federal or state courts
sitting in Honolulu, Hawaii, and in no other jurisdiction or venue. Each Party
consents to the jurisdiction of such courts. Each Party further agrees that
personal jurisdiction over that Party may be effected by service of process by
registered or certified mail addressed to the last address that Party provided
to the other Parties, and that when so made will be as if served upon that Party
personally within the State of Hawaii.

 

(bb)     Indemnification. Each Party (as applicable, “Indemnitor”) will
indemnify, defend, and hold harmless the other Party (as applicable,
“Indemnitee”) and Indemnitee’s Affiliates (defined below) from and against any
and all demands, causes of action, claims, losses, liabilities, expenses
(including reasonable attorneys’ fees and costs), and damages to persons or
property based on, arising out of, caused by, connected to, or related to
Indemnitor’s negligence, willful misconduct, or breach of this Agreement
occurring during the Term of this Agreement. “Affiliates” means a party’s
directors, officers, shareholders, managers, members, partners, incorporators,
organizers, agents, employees, attorneys, consultants, advisors, lenders,
representatives, and affiliates. This Subsection will survive termination of
this Agreement.

 

(cc)     Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Agreement, or to interpret or enforce any rights
under this Agreement, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Agreement, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on an assessment of which Party’s major arguments made or positions
taken in the proceedings could fairly be said to have prevailed over the other
Party’s major arguments or positions on major disputed issues.

 

(dd)     Legal Representation. Each Party acknowledges and represents that it
was represented by its own legal counsel in the negotiation and execution of
this Agreement and had the opportunity to seek advice regarding its legal rights
from such counsel.

 

(ee)     Drafting. This Agreement is the result of negotiation between
sophisticated parties. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.

 

(ff)     Counterparts. This Agreement may be executed in counterparts. Signature
pages may be delivered personally, by mail, or electronically.

 

Signature page follows.

 

Page 3

--------------------------------------------------------------------------------

 

 

Each Party is executing this Agreement effective as of the Effective Date.

 

 

MACFARMS:

 

RHO:

          MacFarms, LLC   Royal Hawaiian Orchards, L.P.               By:  Royal
Hawaiian Resources, Inc.       General Partner        

 

 

By:

      By:  

 

  Printed Name:     Printed Name:     As:       As:    

 

Page 4

--------------------------------------------------------------------------------

 

 

Exhibit 14(a)(iv)

to Asset Purchase Agreement

 

Form of Bill of Sale

 

(attached)

 

 

--------------------------------------------------------------------------------

 

 

BILL OF SALE

 

This Bill of Sale is executed and delivered as of ____________________, 2018
(“Effective Date”) by Royal Hawaiian Macadamia Nut, Inc., a Hawaii corporation
(“Seller”) to MacFarms, LLC, a Hawaii limited liability company (“Buyer”).
Capitalized but undefined terms in this Bill of Sale have the definitions set
forth in the Asset Purchase Agreement dated ____________________, 2018 between
Seller and Buyer (“Agreement”).

 

Seller is making this Bill of Sale pursuant to its obligation to do so under the
Agreement.

 

Therefore, for good and adequate consideration, the receipt and sufficiency of
which Seller acknowledges, Seller agrees as follows:

 

1.           Sale and Conveyance. Seller sells, transfers, and conveys to Buyer
all of Seller’s right, title, and interest in and to all the tangible personal
property which comprises a portion of the Assets (collectively, “Tangible
Personal Property”). Without limiting the foregoing definition of “Tangible
Personal Property” or the definition of “Assets” in the Agreement, the Tangible
Personal Property includes the property listed on Schedule 1 attached to this
Bill of Sale. The Tangible Personal Property does not include the items listed
on Schedule 2 attached to this Bill of Sale.

 

2.           Assumption of Liabilities. Effective as of the Closing, subject to
the terms and conditions set forth in the Agreement, Buyer does hereby assume
all of the future liabilities associated with the Tangible Personal Property and
Assets purchased by Buyer (“Assumed Liabilities”). The assumption by Buyer of
the Assumed Liabilities shall not enlarge any rights or remedies of any third
parties under any contracts or arrangements with Seller. Nothing herein shall
prevent Buyer from contesting with a third party in good faith any of the
Assumed Liabilities. Except for the Assumed Liabilities and as set forth in the
Assignment and Assumption of Intangible Property of even date herewith between
Seller and Buyer, Buyer shall not assume or be bound by any obligations of
Seller of any kind or nature, contingent or otherwise.

 

3.           Representations, Warranties, and Covenants. Seller represents,
warrants, and covenants to and with Buyer that:

 

a.     the Tangible Personal Property is free and clear of financing statements,
chattel, mortgages, security agreements, title retention agreements, liens, and
other encumbrances; and

 

b.     Seller has the right, power, and authority to sell the Tangible Personal
Property to Buyer without obtaining the consent of any third party whose consent
has not been obtained and written evidence thereof furnished to Buyer.

 

4.           Conflicts. To the extent there is a conflict between the terms and
conditions of this Bill of Sale and the Agreement, the terms and conditions of
the Agreement will govern.

 

5.           Governing Law. This Bill of Sale will be construed and enforced in
accordance with and governed by the laws of the State of Hawaii.

 

6.           Binding Effect. This Bill of Sale binds and inures to the benefit
of Seller and Buyer and each of their respective heirs, executors, personal
representatives, successors, and assigns.

 

Signature page follows.

 

 

--------------------------------------------------------------------------------

 

 

Seller is executing this Bill of Sale to be effective as of the Effective Date.

 

        Royal Hawaiian Macadamia Nut, Inc.                          

 

    By:  

 

        Printed Name:           As:    

 

Signature page to Bill of Sale

 

--------------------------------------------------------------------------------

 

 

[Schedules to be attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 14(a)(v)

to Asset Purchase Agreement

 

Form of Assignment/Assumption

 

(attached)

 

 

--------------------------------------------------------------------------------

 

 

Assignment and Assumption of Intangible Property

 

This Assignment and Assumption of Intangible Property (“Assignment”) is made as
of ____________________, 2018 (“Effective Date”) by Royal Hawaiian Macadamia
Nut, Inc., a Hawaii corporation (“Assignor”), and MacFarms, LLC, a Hawaii
limited liability company (“Assignee”). Capitalized but undefined terms in this
Assignment have the definitions set forth in the Asset Purchase Agreement dated
Februart 28, 2018 between Assignor and Assignee (“Agreement”).

 

Assignor is making this Assignment pursuant to its obligation to do so under the
Agreement.

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which Assignor acknowledges, Assignor and Assignee agree as follows:

 

1.           Assignment. Assignor assigns and delegates to Assignee, and
Assignee assumes and accepts, all of Assignor’s right, title, and interest in
all the intangible personal property which comprises a portion of the Assets
(collectively, “Intangible Property”). Without limiting the foregoing definition
of “Intangible Property” or the definition of “Assets” in the Agreement, the
Intangible Property includes the property, contracts, and rights listed on
Schedule 1 attached to this Assignment. The Intangible Property does not include
the items listed on Schedule 2 attached to this Assignment (if any).

 

2.           Right to Assign. Assignor represents, warrants, and covenants to
and with Assignee that Assignor has the right to assign the Intangible Property
to Assignee.

 

3.           Assumption of Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement, at Closing, Buyer shall assume and
undertake to discharge in full the obligations and liabilities listed below
(“Liabilities”):

 

(gg)     All of the obligations and liabilities of Seller under the Assumed
Contracts arising with respect to periods after the Closing Date;

 

(hh)     All obligations and liabilities arising with respect to periods after
the Closing Date related to the ownership, operation or control of the Assets;
and

 

(ii)     All obligations and liabilities with respect to returns or reclamation
of finished goods inventory up to the amount listed as reclamations in the
operating plan provided as due diligence and none after a period of twelve (12)
months.

 

Other than the Liabilities and as set forth in the Bill of Sale of even date
herewith delivered by Seller to Buyer, Buyer shall not assume or be bound by any
obligations of Seller of any kind or nature, contingent or otherwise.

 

4.           Conflicts. To the extent there is a conflict between the terms and
conditions of this Assignment and the Agreement, the terms and conditions of the
Agreement will govern.

 

 

--------------------------------------------------------------------------------

 

 

5.           Governing Law. This Assignment will be construed and enforced in
accordance with and governed by the laws of the State of Hawaii.

 

6.           Binding Effect. This Assignment binds and inures to the benefit of
Assignor and Assignee and each of their respective heirs, executors, personal
representatives, successors, and assigns.

 

7.           Counterparts. This Assignment may be executed in counterparts, all
of which will constitute a single document. Signature pages may be delivered
personally, by mail, or electronically.

 

Signature page follows.

 

 

--------------------------------------------------------------------------------

 

 

Assignor and Assignee are executing this Assignment effective as of the
Effective Date.

 

  ASSIGNOR:   ASSIGNEE:           Royal Hawaiian Macadamia Nut, Inc.   MacFarms,
LLC                              

By:

      By:  

 

  Printed Name:     Printed Name:     As:       As:    

 

Signature page to Assignment and Assumption of Intangible Property

 

--------------------------------------------------------------------------------

 

 

[Schedules to be attached]

 

 